

111 HR 4826 IH: Domestic Workers Bill of Rights Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4826IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Jayapal (for herself, Ms. Adams, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Bowman, Ms. Brownley, Ms. Bush, Mr. Cárdenas, Mr. Carson, Mr. Castro of Texas, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cohen, Mr. Correa, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Mr. Espaillat, Mr. Evans, Ms. Lois Frankel of Florida, Mr. Garamendi, Mr. García of Illinois, Ms. Garcia of Texas, Mr. Gomez, Mr. Green of Texas, Mr. Grijalva, Mrs. Hayes, Mr. Huffman, Ms. Jackson Lee, Ms. Jacobs of California, Mr. Jeffries, Mr. Jones, Mr. Kahele, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kim of New Jersey, Ms. Lee of California, Ms. Leger Fernandez, Mr. Levin of Michigan, Mr. Lieu, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. Meeks, Ms. Meng, Mr. Mfume, Ms. Moore of Wisconsin, Mr. Mrvan, Mr. Nadler, Mrs. Napolitano, Ms. Newman, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Payne, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Raskin, Ms. Roybal-Allard, Ms. Scanlon, Ms. Schakowsky, Ms. Slotkin, Mr. Smith of Washington, Ms. Speier, Ms. Stansbury, Mr. Suozzi, Mr. Swalwell, Mr. Takano, Mr. Thompson of Mississippi, Ms. Tlaib, Mr. Torres of New York, Mrs. Trahan, Mr. Vargas, Ms. Velázquez, Ms. Waters, Mrs. Watson Coleman, Ms. Wild, Ms. Williams of Georgia, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Butterfield, Mr. Kilmer, Ms. Sánchez, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Neguse, Mr. Carter of Louisiana, Mr. Soto, Ms. Wasserman Schultz, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on the Judiciary, House Administration, Oversight and Reform, Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enhance the rights of domestic workers, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Domestic Workers Bill of Rights Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—Domestic worker rights and protectionsSubtitle A—Amendments to the Fair Labor Standards Act of 1938Sec. 101. Overtime protections for live-in domestic employees.Sec. 102. Live-in domestic employees termination notices and communications.Sec. 103. Enforcement.Subtitle B—Domestic worker rightsSec. 110. Written agreements.Sec. 111. Earned sick days.Sec. 112. Fair scheduling practices.Sec. 113. Right to request and receive temporary changes to scheduled work hours due to personal events.Sec. 114. Privacy.Sec. 115. Breaks for meals and rest.Sec. 116. Unfair wage deductions for cash shortages, breakages, loss, or modes of communication.Sec. 117. Prohibited acts.Sec. 118. Enforcement authority.Sec. 119. Effect on existing employment benefits and other laws.Subtitle C—Domestic worker health and safetySec. 121. National domestic worker hotline.Sec. 122. Access to health and safety.Sec. 123. Occupational safety and health training grants.Sec. 124. Workplace harassment survivor supports study.Subtitle D—Amendment to title VII of Civil Rights Act of 1964Sec. 131. Including certain domestic workers in civil rights protections against discrimination in employment.TITLE II—Standards board, benefits, and workforce investmentSec. 201. Domestic worker standards board.Sec. 202. Domestic workers’ benefits study.Sec. 203. Workforce investment activities grants for domestic workers.Sec. 204. Report on career pathways, training standards, and apprenticeships for domestic workers.TITLE III—Implementation of the domestic workers bill of rightsSec. 301. Definitions.Sec. 302. Notice of domestic worker rights.Sec. 303. Interagency Task Force on Domestic Workers Bill of Rights Enforcement.Sec. 304. National grant for community-based education, outreach, and enforcement of domestic worker rights.Sec. 305. Encouraging the use of fiscal intermediaries.Sec. 306. J–1 Visa program.Sec. 307. Application to domestic workers who provide Medicaid-funded services.Sec. 308. Delayed enforcement for government-funded programs.TITLE IV—FundingSec. 401. Temporary increase in the Federal medical assistance percentage for Medicaid-funded services provided by domestic workers.Sec. 402. Process for determining an increased FMAP to ensure a robust homecare workforce under Medicaid.Sec. 403. Authorization of appropriations.TITLE V—SeverabilitySec. 501. Severability.2.FindingsCongress finds the following:(1)There are an estimated 2,200,000 domestic workers across the United States working in private homes to provide home and personal care, child care, and house-cleaning services.(2)Domestic work is a job-enabling job that makes all other work possible. It is labor that cannot be outsourced to individuals abroad, nor is it close to being automated. Without the millions of domestic workers caring for children, seniors, and people with disabilities, and cleaning homes, much of the economy would come to a standstill.(3)During the COVID–19 pandemic, domestic work and other low-wage service jobs, disproportionately held by women, women of color, and immigrants, have been deemed essential. This crisis has shown how essential these jobs have always been to our economy. At great risk to the health of themselves and their families, domestic workers have worked on the frontlines of the pandemic to provide care to those more vulnerable to COVID–19, seniors, and individuals with disabilities, and have provided child care for the children of essential workers. A study of Black immigrant domestic workers conducted by the Institute for Policy Studies and the National Domestic Workers Alliance in May and June of 2020 found that 25 percent of workers surveyed experienced or lived with someone who has experienced COVID–19 symptoms. 73 percent of such workers surveyed indicated that they did not received personal protective equipment (PPE) from their employers.(4)Domestic workers experienced a rapid and sustained loss of jobs during the COVID–19 pandemic, which exacerbated the existing financial insecurity experienced by many domestic workers. Surveys from the National Domestic Workers Alliance and NDWA Labs between March and September 2020 found that for 6 consecutive months more than half of domestic workers surveyed were unable to pay their rent or mortgage. Nearly ¾ of workers surveyed did not receive any compensation when their jobs were canceled.(5)The employment of individuals in domestic service in households affects commerce, as described in section 2(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 202(a)).(6)Domestic workers are hired or contacted for work by phone, mail, or internet, or through newspaper ads, and travel to work through transportation on interstate highways, interstate transit, or vehicles in interstate commerce.(7)In 2019, the Bureau of Labor Statistics predicted that between 2019 and 2029—(A)the number of new jobs for home health and personal care aides will increase by 34 percent, which is an increase of 1,159,500 jobs and the largest increase in new jobs of any occupational category during such period; and(B)the number of new jobs for child care and house cleaning positions will increase by 6 to 7 percent.(8)The COVID–19 pandemic has increased the demand for in-home child care. According to the Center for Translational Neuroscience, the percentage of parents reporting use of home-based child care has grown since the onset of the pandemic from 27 percent to 31 percent.(9)An increasing number of workers, including domestic workers, are finding work on online platforms. An analysis from the JPMorgan Chase Institute found that between 2013 and 2018, the percentage of adults that had earned income from online platforms increased from 0.3 percent to 1.5 percent.(10)9 out of 10 domestic workers are women, and such women are disproportionately people of color and immigrants. Women, people of color, and immigrants have historically faced barriers to employment and economic advancement. According to the Economic Policy Institute, domestic workers also tend to be older than other workers. 2 in 5 domestic workers are age 50 or older, while just 1/3 of all other workers are at least 50 years old. (11)Domestic workers are paid low wages, can be subjected to workplace health and safety hazards, and face difficulties saving for retirement. An Economic Policy Institute analysis of data from the Current Population Survey indicates that the average wage for a domestic worker is approximately $12 per hour or $15,980 per year if working full-time. In practice, the average wage for a domestic worker is less than such approximation given that domestic work has largely been negotiated in the informal labor market.(12)Low-wage workers, including domestic workers, experience high rates of minimum wage and overtime violations, violations of laws related to workers' compensation and other workplace benefits, and illegal retaliation. A 2017 study from the Economic Policy Institute found that 2,400,000 workers—17 percent of the low-wage workforce—experiences wage theft. A 2009 report from the National Employment Law Project found that employment in private homes was one of the 3 industries with the highest rates of employment and labor law violations. (13)A landmark study of domestic workers published in 2012 by the National Domestic Workers Alliance and the Center for Urban Economic Development of the University of Illinois at Chicago Data Center titled Home Economics: The Invisible and Unregulated World of Domestic Work indicated poor working conditions across the domestic workers industry. The findings of such study included that—(A)domestic workers have little control over their working conditions, and employment is usually arranged without a written contract;(B)35 percent of domestic workers interviewed reported that they worked long hours without breaks in the year immediately preceding the interview;(C)25 percent of live-in domestic workers had responsibilities that prevented them from getting at least 5 hours of uninterrupted sleep at night during the week immediately preceding the interview; and(D)91 percent of domestic workers interviewed who encountered problems with their working conditions in the year immediately preceding the interview did not complain about their working conditions because they were afraid they would lose their job.(14)The study described in paragraph (13) found that domestic workers have little access to federally supported employment benefits. For instance—(A)less than 2 percent of such workers receive retirement or pension benefits, and less than 9 percent of such workers work for employers that collect payroll taxes on wages paid to such workers to provide eligibility for Social Security benefits; and(B)65 percent of such workers do not have health insurance, and only 4 percent of such workers receive employer-provided insurance, despite the fact that domestic work is hazardous and often results in illness or physical injuries.(15)Compounding these challenges is the fact that many domestic workers have been, and in many cases continue to be, excluded from key provisions of labor and employment laws like the Occupational Health and Safety Act of 1970 (29 U.S.C. 651 et seq.), and the National Labor Relations Act (29 U.S.C. 151 et seq.). Live-in domestic workers employed by private households remain excluded from the overtime protections in the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). Minimum employee threshold rules, misclassification of domestic workers as independent contractors, and exclusion of independent contractors from coverage mean that most domestic workers are also de facto excluded from Federal civil rights protections, including protections under title VII of the Civil Rights Act of 1964 (29 U.S.C. 2000e et seq.) and other laws.(16)The International Labour Organization’s Domestic Workers Convention, adopted in 2011, calls for domestic workers to have the right to freedom of association and collective actions, protections against harassment, privacy rights, and the right to be informed of conditions of employment. This Convention also calls for the right of domestic workers to keep their travel documents, the right to overtime compensation and rest breaks, the right to minimum wage coverage, the right to occupational safety and health protections, and mechanisms to pursue complaints and ensure compliance with the law.(17)The unique nature of their work, in private homes with individuals and families, also often makes it difficult for domestic workers to use Federal programs and policies to improve their skills and training and to join together collectively to negotiate better pay and working conditions.(18)Many domestic workers are also vulnerable to discrimination and sexual harassment. These issues are further exacerbated by the unique working conditions faced by domestic workers, such as isolation, poverty, immigration status, the lack of familiarity with the law and legal processes, limited networks for support, language barriers, and fear of retaliation and deportation.(19)Millions of older individuals, individuals with disabilities, and families are increasingly relying on domestic workers. By bringing domestic work out of the shadows and creating incentives and investments that help raise wages and standards for domestic workers, the Federal Government can lift millions of the most vulnerable workers out of poverty, reduce turnover due to poor working conditions, thereby enhancing quality of care, and support the millions of working and retired people of the United States who rely on them.3.Definitions(a)Fair Labor Standards Act definitionsIn this Act—(1)the terms commerce, employ, employee, employer, enterprise, enterprise engaged in commerce or in the production of goods for commerce, goods, person, and State have the meanings given such terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and(2)the term regular rate has the meaning given such term in section 7(e) of such Act (29 U.S.C. 207(e)).(b)Other definitionsIn this Act:(1)Career pathwayThe term career pathway has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)ChildThe term child—(A)means an individual who is under 18 years of age; and(B)includes an individual described in subparagraph (A) who is—(i)a biological, foster, or adopted child;(ii)a stepchild;(iii)a child of a domestic partner;(iv)a legal ward; or(v)a child of a person standing in loco parentis.(3)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(4)Domestic partner(A)In generalThe term domestic partner, with respect to an individual, means another individual with whom the individual is in a committed relationship.(B)Committed relationship definedThe term committed relationship for purposes of subparagraph (A)—(i)means a relationship between 2 individuals, each at least 18 years of age, in which both individuals share responsibility for a significant measure of each other's common welfare; and(ii)includes any such relationship between 2 individuals, including individuals of the same sex, that is granted legal recognition by a State or political subdivision of a State as a marriage or analogous relationship, including a civil union or domestic partnership.(5)Domestic servicesThe term domestic services—(A)means services—(i)of a household nature; (ii)provided in interstate commerce; and (iii)performed by an individual in or about a private home (permanent or temporary); and(B)includes services performed by individuals such as companions, babysitters, cooks, waiters, butlers, valets, maids, housekeepers, nannies, nurses, janitors, laundresses, caretakers, handymen, gardeners, home health aides, personal care aides or assistants, and chauffeurs of automobiles for family use.(6)Domestic workerThe term domestic worker—(A)means, except as provided in subparagraph (B), an individual, including an employee, who is compensated directly or indirectly for the performance of domestic services; and(B)does not include—(i)an individual who is a family member, friend, neighbor, or parent of a child and who provides child care for the child in the child's home;(ii)any individual who is—(I)an employee of a family child care provider; or (II)a family child care provider; and(iii)any employee described in section 13(a)(15) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)).(7)Domestic work hiring entityThe term domestic work hiring entity—(A)means any person who provides compensation directly or indirectly to a domestic worker for the performance of domestic services; and(B)includes—(i)a person acting directly or indirectly in the interest of a hiring entity in relation to a domestic worker; and(ii)an employer of a domestic worker.(8)Family child care providerThe term family child care provider means 1 or more individuals who provide child care services, in a private residence other than the residence of the child receiving the services, for fewer than 24 hours per day for the child (unless the nature of the work of the parent of the child requires 24-hour care).(9)Medicaid HCBS-eligible elderly individualThe term Medicaid HCBS-eligible elderly individual means an individual who—(A)is 65 years of age or older;(B)is eligible for and enrolled for medical assistance for any of the following services (whether provided on a fee-for-service, risk, or other basis) under a State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver or demonstration under such title or under section 1115 of such Act (42 U.S.C. 1315) relating to such title), and includes an individual who becomes eligible for medical assistance under a State Medicaid program when removed from a waiting list:(i)Home health care services authorized under paragraph (7) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)).(ii)Personal care services authorized under paragraph (24) of such section.(iii)PACE services authorized under paragraph (26) of such section.(iv)Home and community-based services authorized under subsections (b), (c), (i), (j), and (k) of section 1915 of such Act (42 U.S.C. 1396n), such services authorized under a waiver under section 1115 of such Act (42 U.S.C. 1315), and such services provided through coverage authorized under section 1937 of such Act (42 U.S.C. 1396u–7).(v)Case management services authorized under section 1905(a)(19) of the Social Security Act (42 U.S.C. 1396d(a)(19)) and section 1915(g) of such Act (42 U.S.C. 1396n(g)).(vi)Rehabilitative services, including those related to behavioral health, described in section 1905(a)(13) of such Act (42 U.S.C. 1396d(a)(13)).(vii)Such other services specified by the Secretary of Health and Human Services. (10)ParentThe term parent, with respect to a parent of a domestic worker, means a biological, foster, or adoptive parent of a domestic worker, a stepparent of a domestic worker, parent-in-law of a domestic worker, parent of a domestic partner of a domestic worker, or a legal guardian or other person who stood in loco parentis to the domestic worker when the worker was a child.(11)Personal care aide or assistantThe term personal care aide or assistant means an individual who provides personal care services.(12)Personal care servicesThe term personal care services means assistance provided to an individual who is not an inpatient or resident of a hospital, nursing facility, intermediate care facility for individuals with intellectual disabilities, or institution for mental disease that enables the recipient to accomplish activities of daily living or instrumental activities of daily living.(13)SecretaryThe term Secretary means the Secretary of Labor.(14)Self-directed careThe term self-directed care, with respect to an individual, means services for the individual that are planned and purchased under the direction and control of the individual, including the amount, duration, scope, provider, and location of the services.(15)Shared living arrangementThe term shared living arrangement means a living arrangement involving—(A)not more than 2 individuals who are an individual with a disability or a Medicaid HCBS-eligible elderly individual, except if 1 or more of the individuals are related to each other (by blood or a close association that is equivalent to a family relationship);(B)an individual providing services for compensation and living in the private home of the recipient of such services;(C)an individual receiving funding through a State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or another publicly funded program;(D)a stipend or room and board as the primary form of payment for the individual providing such services; and(E)the individual receiving such services having the final decision regarding who is the provider of such services living with the individual, through a consumer-driven matching process that includes relationship building, person-centered planning as defined by the Administrator of the Centers for Medicare & Medicaid Services, and an assessment of individual compatibility.(16)SpouseThe term spouse, with respect to a domestic worker, has the meaning given such term by the marriage laws of the State in which the marriage was celebrated.IDomestic worker rights and protectionsAAmendments to the Fair Labor Standards Act of 1938101.Overtime protections for live-in domestic employeesSection 13(b)(21) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(21)) is repealed.102.Live-in domestic employees termination notices and communications(a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by inserting after section 7 (29 U.S.C. 207) the following:8.Live-in domestic employees termination notices and communications(a)Definition of live-In domestic employeeIn this section, the term live-in domestic employee means any employee who—(1)is employed in domestic service in a household and resides in such household; and(2)in any workweek is engaged in commerce or in the production of goods for commerce or is employed in an enterprise engaged in commerce or in the production of goods for commerce.(b)Notice of termination for live-In domestic employees(1)In generalIf an employer terminates the employment of a live-in domestic employee, the employer shall, except as provided in paragraph (3), provide the live-in domestic employee with—(A)written notice of the termination not later than 48 hours after such termination; and(B)(i)not less than 30 calendar days of lodging at—(I) the household premises of the employer, as customarily provided by the employer; or(II)another premise of a comparable lodging condition; or(ii)severance pay in an amount equivalent to the average earnings of the live-in domestic employee for 2 weeks of employment during the preceding 6 months.(2)Off-site lodging or severanceIf an employer chooses to provide a live-in domestic employee who is terminated, as described in paragraph (1), lodging described in paragraph (1)(B)(i)(II) or severance pay described in paragraph (1)(B)(ii), the employer shall allow the live-in domestic employee not less than 48 hours after the notice provided under paragraph (1)(A) to vacate the household of the employer.(3)Exception(A)In generalThe requirements under paragraph (1) shall not be required in a case involving a good faith allegation described in subparagraph (B) that the live-in domestic employee has engaged in abuse or neglect, or caused any other harmful conduct, against the employer, any member of the family of the employer, or any individual residing in the household of the employer.(B)Good faith allegationsA good faith allegation described in this subparagraph shall be—(i)made in writing and provided to the employee not later than 48 hours after the employer has knowledge of the conduct of the employee;(ii)supported by a reasonable basis and belief; and(iii)made without reckless disregard or willful ignorance of the truth.(c)Communications for live-In domestic employees(1)In generalIf an employer requires an employee to be a live-in domestic employee, the employer shall—(A)provide the employee with the ability, and reasonable opportunity, to access telephone and internet services in accordance with paragraph (2); and(B)without interference by the employer, permit the employee to send and receive communications by text message, social media, electronic or regular mail, and telephone calls.(2)Telephone and internet services(A)Employer with servicesIf an employer requires an employee to be a live-in domestic employee and has telephone or internet services for the household of the employer, the employer shall provide the live-in domestic employee with reasonable access to such services without charge to the employee.(B)Employer without servicesIf an employer requires an employee to be a live-in domestic employee and does not have telephone or internet services for the household of the employer, the employer—(i)shall provide the live-in domestic employee with a reasonable opportunity to access such services at another location; and(ii)shall not be required to pay for such services..(b)Conforming amendmentSection 10 of the Fair Labor Standards Act of 1938 (29 U.S.C. 210) is repealed.103.Enforcement(a)Prohibited actSection 15(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)) is amended—(1)in paragraph (5), by striking the period and inserting ; and; and(2)by adding at the end the following:(6)to violate any provision of section 8, including any regulation or order issued by the Secretary under that section..(b)PenaltiesSection 16 of such Act (29 U.S.C. 216) is amended—(1)in subsection (b), by inserting Any employer who violates section 8(b) shall be liable to the employee affected in an amount of severance pay that is calculated, with respect to the employee, in accordance with section 8(b)(1)(B)(ii), and in an additional equal amount as liquidated damages. Any employer who violates section 8(c) shall be liable to the employee affected in an amount that is not to exceed $2,000 for each violation. after the third sentence; and(2)in subsection (c), by adding at the end the following: The authority and requirements described in this subsection shall also apply with respect to a violation of section 8, as appropriate, and the employer shall be liable for the amounts described in subsection (b) for violations of such section..(c)Injunction proceedingsSection 17 of the Fair Labor Standards Act of 1938 (29 U.S.C. 217) is amended by striking (except sums and inserting and in the case of violations of section 15(a)(6) the restraint of any withholding of severance pay and other damages found by the court to be due to employees under this Act (except, in either case, sums.(d)Statute of limitationsSection 6 of the Portal-to-Portal Act of 1947 (29 U.S.C. 255) is amended, in the matter preceding subsection (a), by inserting (and any cause of action to enforce section 8 of such Act) after under the Fair Labor Standards Act of 1938, as amended.BDomestic worker rights110.Written agreements(a)Covered domestic workerIn this section, the term covered domestic worker means any domestic worker to whom the domestic work hiring entity expects to provide compensation for the performance of domestic services by the domestic worker for not less than 8 hours per week.(b)RequirementEach domestic work hiring entity shall provide a written agreement in accordance with this section to each covered domestic worker hired by the entity.(c)Written agreement requirements(1)In generalA written agreement required under this section shall—(A)be signed and dated by the covered domestic worker and the domestic work hiring entity;(B)be written in a language easily and fully understood by the covered domestic worker and the domestic work hiring entity, which may be in multiple languages if the worker and the entity do not easily and fully understand the same language; and(C)include the contents described in subsection (d).(2)CopyA copy of the written agreement required under this section shall be provided to the covered domestic worker not later than 5 calendar days after the date on which the covered domestic worker is hired by the domestic work hiring entity.(d)Contents of the written agreement(1)In generalThe contents described in this subsection shall include each of the following:(A)The full name, address, and contact information of the domestic work hiring entity, including, as appropriate, any doing business as name of the entity and the name of each individual of the domestic work hiring entity who will be doing business with the covered domestic worker.(B)The address for the location where the covered domestic worker will be providing domestic services for the domestic work hiring entity.(C)All responsibilities to be performed by the covered domestic worker for the domestic work hiring entity, and the regularity in which such responsibilities are to be performed.(D)The regular rate of pay of the covered domestic worker for any work week, including any overtime compensation due.(E)The day of the week when the covered domestic worker will be paid.(F)The required working hours for any work week, including—(i)the time of day and day of week the work of the covered domestic worker begins;(ii)meal and rest breaks described in section 115;(iii)time off;(iv)the work schedule of the worker at the time of hire, including—(I)the time of day and the days of the week the covered domestic worker will be expected to work for the domestic work hiring entity each week; or(II)if the time of day or the days of the week that the domestic worker will be expected to work for the domestic work hiring entity will vary from week to week, information regarding a good faith estimate of the days and hours for which the covered domestic worker will be expected to work for the domestic work hiring entity each week, including, at minimum—(aa)the average number of hours the covered domestic worker will be expected to work for the domestic work hiring entity each week during a typical 90-day period;(bb)whether the covered domestic worker can expect to work any on-call shifts, as defined in paragraph (3), for the domestic work hiring entity;(cc)a subset of days the covered domestic worker can typically expect to work (or to be scheduled as off from work) for the domestic work hiring entity; and(dd) the amount of notice that the domestic work hiring entity will provide to the domestic worker in advance of scheduled work hours (as defined in section 112(a)), which shall not be less than 72 hours before such scheduled work hours are to begin (except during a period described in subparagraph (A) of section 112(e)(1), in a case described in subparagraph (B) of section 112(e)(1), or in the case of a shared living arrangement), and the manner in which such notice shall be provided;(v)the reporting time pay policy described in section 112(c); and(vi)the right to request and receive a change to scheduled work hours due to personal events as described in section 113.(G)If applicable, any policies of the domestic work hiring entity with respect to the covered domestic worker for paying for or providing reimbursement for—(i)health insurance;(ii)transportation, meals, or lodging; and(iii)any fees or costs associated with the domestic services provided by the covered domestic worker for the entity.(H)If applicable, any policies of the domestic work hiring entity with respect to the covered domestic worker for—(i)annual or other pay increases;(ii)severance pay; and(iii)providing materials or equipment related to the performance of domestic service by the covered domestic worker, including (if applicable) any cleaning supplies provided by the entity.(I)Information about policies, procedures, and equipment related to safety and emergencies.(J)The policy of the domestic work hiring entity pertaining to notice of termination of the covered domestic worker by the domestic work hiring entity.(K)In the case of a covered domestic worker who resides in the household of the person for whom the domestic worker provides domestic services—(i)the circumstances under which the domestic work hiring entity may enter the designated living space of the domestic worker;(ii)the circumstances under which the covered domestic worker, in a shared living arrangement, may enter the designated living space of the domestic work hiring entity; and(iii)a description of certain circumstances the domestic work hiring entity determines as cause for—(I)immediate termination of the covered domestic worker; and(II)subject (as applicable) to section 8(b) of the Fair Labor Standards Act of 1938, removal of the covered domestic worker from the household of the person for whom the worker provides domestic services not later than 48 hours after notice of the termination.(L)Any additional benefits afforded to the covered domestic worker by the domestic work hiring entity.(M)The process for the covered domestic worker to raise or address grievances with respect to, or breaches of, the written agreement.(N)The process used by the domestic work hiring entity to change any policy described in subparagraphs (A) through (M), including addressing additional compensation if responsibilities are added to those described in subparagraph (C), after the date on which the written agreement is provided to the domestic worker.(2)ProhibitionsA written agreement required under this section may not—(A)contain—(i)a mandatory pre-dispute arbitration agreement for claims made by a covered domestic worker against a domestic work hiring entity regarding the legal rights of the worker; or(ii)a non-disclosure agreement, non-compete agreement, or non-disparagement agreement, limiting the ability of the covered domestic worker to seek compensation for performing domestic services after the worker ceases to receive compensation from the domestic work hiring entity for the performance of domestic services; and(B)be construed to waive the rights or protections of a domestic worker under Federal, State, or local law.(3)Definition of on-call shiftFor purposes of paragraph (1)(F)(iv)(II)(bb), the term on-call shift means any time a domestic work hiring entity expects a covered domestic worker to—(A)be available to work; and(B)wait to contact, or be contacted by, the domestic work hiring entity, or a designee of the entity, to determine whether the worker shall report to work during such time.(e)Timing(1)Initial agreementA domestic work hiring entity shall provide a written agreement required under this section—(A)to each covered domestic worker hired after the date of enactment of this Act, prior to the first day the worker performs domestic services for the entity; and(B)to each covered domestic worker hired on or prior to the date of enactment of this Act, 90 days after such date of enactment.(2)Subsequent agreementsNot later than 30 calendar days after the date on which a domestic work hiring entity makes a change to a written agreement provided to a covered domestic worker under this section, the domestic work hiring entity shall provide the domestic worker with an updated agreement in accordance with this section.(f)RecordsA domestic work hiring entity that is required to provide a written agreement under this section to a covered domestic worker shall retain such agreement for a period of not less than 3 years from the date on which the covered domestic worker is no longer working for the entity.(g)Model written agreements(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and make available templates for model written agreements under this section.(2)RequirementsA model written agreement required under paragraph (1) shall—(A)be available in multiple languages commonly understood by domestic workers, including all languages in which the Secretary, acting through the Administrator of the Wage and Hour Division, translates the basic information fact sheet published by the Administrator; and(B)not include any agreement described in subsection (d)(2)(A).111.Earned sick days(a)DefinitionsIn this section:(1)Domestic violenceThe term domestic violence has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)), except that the reference in such section to the term jurisdiction receiving grant monies shall be deemed to mean the jurisdiction in which the victim lives or the jurisdiction in which the domestic work hiring entity involved is located. Such term also includes dating violence, as that term is defined in such section.(2)Domestic workerThe term domestic worker means a domestic worker, as defined in section 3(b), other than an individual providing assistance through a shared living arrangement.(3)Domestic work hiring entityThe term domestic work hiring entity—(A)means such a domestic work hiring entity, as defined in section 3(b), except that for purposes of this subparagraph, a reference in that section to a domestic worker shall be considered a domestic worker as defined in paragraph (2); and(B)includes any predecessor of a hiring entity described in subparagraph (A).(4)EmploymentThe term employment includes service as a domestic worker.(5)Employment benefitsThe term employment benefits means all benefits provided or made available to domestic workers by a domestic work hiring entity, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits, and pensions, regardless of whether such benefits are provided by a practice or written policy of a domestic work hiring entity or through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)).(6)Health care providerThe term health care provider means a provider who—(A)is described in section 825.125 of title 29, Code of Federal Regulations; and(B)is not employed by a domestic work hiring entity for whom the provider issues certification under this section.(7)Paid sick timeThe term paid sick time means an increment of compensated leave that can be earned by a domestic worker for use during an absence from employment for any of the reasons described in subparagraphs (A) through (D) of subsection (b)(2).(8)Sexual assaultThe term sexual assault has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).(9)StalkingThe term stalking has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).(10)Victim services organizationThe term victim services organization means a nonprofit, nongovernmental organization that provides assistance to victims of domestic violence, sexual assault, or stalking or advocates for such victims, including a rape crisis center, an organization carrying out a domestic violence, sexual assault, or stalking prevention or treatment program, an organization operating a shelter or providing counseling services, or a legal services organization or other organization providing assistance through the legal process.(b)Earned paid sick time(1)Earning of time(A)In generalA domestic work hiring entity shall provide each domestic worker employed by the hiring entity not less than 1 hour of earned paid sick time for every 30 hours worked, to be used as described in paragraph (2). A domestic work hiring entity shall not be required to permit a domestic worker to earn, under this subsection, more than 56 hours of paid sick time in a year, unless the hiring entity chooses to set a higher limit.(B)Dates for beginning to earn paid sick time and useDomestic workers shall begin to earn and be entitled to use earned paid sick time under this subsection at the commencement of their employment. A domestic work hiring entity may, at the discretion of the hiring entity, loan paid sick time to a domestic worker for use by such domestic worker in advance of the domestic worker earning such sick time as provided in this paragraph and may permit use before the 60th day of employment.(C)Carryover(i)In generalExcept as provided in clause (ii), paid sick time earned under this subsection shall carry over from one year to the next.(ii)ConstructionThis section shall not be construed to require a domestic work hiring entity to permit a domestic worker to earn more than 56 hours of earned paid sick time at a given time.(D)Hiring entities with existing policiesAny domestic work hiring entity with a paid leave policy who makes available an amount of paid leave that is sufficient to meet the requirements of this subsection and that may be used for the same purposes and under the same conditions as the purposes and conditions outlined in paragraph (2) shall not be required to permit a domestic worker to earn additional paid sick time under this subsection.(E)ConstructionNothing in this subsection shall be construed as requiring financial or other reimbursement to a domestic worker from a domestic work hiring entity upon the domestic worker’s termination, resignation, retirement, or other separation from employment for earned paid sick time that has not been used.(F)ReinstatementIf a domestic worker is separated from employment with a domestic work hiring entity and is rehired, within 12 months after that separation, by the same hiring entity, the hiring entity shall reinstate the domestic worker’s previously earned paid sick time. The domestic worker shall be entitled to use the earned paid sick time and earn additional paid sick time at the recommencement of employment with the domestic work hiring entity.(G)ProhibitionA domestic work hiring entity may not require, as a condition of providing paid sick time under this subsection, that the domestic worker involved search for or find a replacement to cover the hours during which the domestic worker is using paid sick time.(2)UsesPaid sick time earned under this subsection may be used by a domestic worker for any of the following:(A)An absence resulting from a physical or mental illness, injury, or medical condition of the domestic worker.(B)An absence resulting from obtaining professional medical diagnosis or care, or preventive medical care, for the domestic worker.(C)An absence for the purpose of caring for a child, a parent, a spouse, a domestic partner, or any other individual related by blood or affinity whose close association with the domestic worker is the equivalent of a family relationship, who—(i)has any of the conditions or needs for diagnosis or care described in subparagraph (A) or (B);(ii)in the case of care for someone who is a child, is the subject of a school meeting, or a meeting at a place where the child is receiving care necessitated by the child’s health condition or disability, that the domestic worker is required to attend; or(iii)is otherwise in need of care.(D)An absence resulting from domestic violence, sexual assault, or stalking, if the time is to—(i)seek medical attention for the domestic worker or a related person described in subparagraph (C), to recover from physical or psychological injury or disability caused by domestic violence, sexual assault, or stalking;(ii)obtain or assist a related person described in subparagraph (C) in obtaining services from a victim services organization;(iii)obtain or assist a related person described in subparagraph (C) in obtaining psychological or other counseling;(iv)seek or assist a related person in seeking relocation; or(v)take or assist a related person in taking legal action, including preparing for or participating in any civil or criminal legal proceeding related to or resulting from domestic violence, sexual assault, or stalking.(3)SchedulingA domestic worker shall make a reasonable effort to schedule a foreseeable period of paid sick time under this subsection in a manner that does not unduly disrupt the operations of the domestic work hiring entity.(4)Procedures(A)In generalPaid sick time shall be provided upon the oral or written request of a domestic worker. Such request shall—(i)include the expected duration of the period of such time;(ii)in a case in which the need for such period of time is foreseeable at least 7 days in advance of such period, be provided at least 7 days in advance of such period; and(iii)otherwise, be provided as soon as practicable after the domestic worker is aware of the need for such period.(B)Certification in general(i)Provision(I)In generalSubject to clause (iv), a domestic work hiring entity may require that a request for paid sick time under this subsection for a purpose described in subparagraph (A), (B), or (C) of paragraph (2) be supported by a certification issued by the health care provider of the eligible domestic worker or of an individual described in paragraph (2)(C), as appropriate, if the period of such time covers more than 3 consecutive workdays.(II)TimelinessThe domestic worker shall provide a copy of such certification to the domestic work hiring entity in a timely manner, not later than 30 days after the first day of the period of time. The domestic work hiring entity shall not delay the commencement of the period of time on the basis that the hiring entity has not yet received the certification.(ii)Sufficient certificationA certification provided under clause (i) shall be sufficient if it states—(I)the date on which the period of time will be needed;(II)the probable duration of the period of time;(III)the appropriate medical facts within the knowledge of the health care provider regarding the condition involved, subject to clause (iii);(IV)for purposes of paid sick time under paragraph (2)(A), a statement that absence from work is medically necessary;(V)for purposes of such time under paragraph (2)(B), the dates on which testing for a medical diagnosis or care is expected to be given and the duration of such testing or care; and(VI)for purposes of such time under paragraph (2)(C), in the case of time to care for someone who is not a child, a statement that care is needed for an individual described in such paragraph, and an estimate of the amount of time that such care is needed for such individual.(iii)LimitationIn issuing a certification under clause (i), a health care provider shall make reasonable efforts to limit the medical facts described in clause (ii)(III) that are disclosed in the certification to the minimum necessary to establish a need for the domestic worker to utilize paid sick time.(iv)RegulationsThe Secretary shall prescribe regulations that shall specify the manner in which a domestic worker who does not have health insurance shall provide a certification for purposes of this subparagraph.(v)Confidentiality and nondisclosure(I)Protected health informationNothing in this section shall be construed to require a health care provider to disclose information in violation of section 1177 of the Social Security Act (42 U.S.C. 1320d–6) or the regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).(II)Health information recordsIf a domestic work hiring entity possesses health information about a domestic worker or a related person described in paragraph (2)(C), such information shall—(aa)be maintained on a separate form and in a separate file from other personnel information;(bb)be treated as a confidential medical record; and(cc)not be disclosed except to the affected domestic worker or with the permission of the affected domestic worker.(C)Certification in the case of domestic violence, sexual assault, or stalking(i)In generalA domestic work hiring entity may require that a request for paid sick time under this subsection for a purpose described in paragraph (2)(D) be supported by any one of the following forms of documentation, but the domestic work hiring entity may not specify the particular form of documentation to be provided:(I)A police report indicating that the domestic worker, or a related person described in paragraph (2)(D), was, for not less than 3 consecutive days, a victim of domestic violence, sexual assault, or stalking.(II)A court order protecting or separating the domestic worker or a related person described in paragraph (2)(D) from the perpetrator of an act of domestic violence, sexual assault, or stalking, or other evidence from the court or prosecuting attorney that the domestic worker or a related person described in paragraph (2)(D) has appeared in court or is scheduled to appear in court in a proceeding related to domestic violence, sexual assault, or stalking.(III)Other documentation signed by an individual (who may be a volunteer) working for a victim services organization, an attorney, a police officer, a medical professional, a social worker, an antiviolence counselor, or a member of the clergy, affirming that the domestic worker or a related person described in paragraph (2)(D) is a victim of domestic violence, sexual assault, or stalking.(ii)RequirementsThe requirements of subparagraph (B) shall apply to certifications under this paragraph, except that—(I)subclauses (III) through (VI) of clause (ii) and clause (iii) of such subparagraph shall not apply;(II)the certification shall state the reason that the leave is required with the facts to be disclosed limited to the minimum necessary to establish a need for the domestic worker to be absent from work, and the domestic worker shall not be required to explain the details of the domestic violence, sexual assault, or stalking involved; and(III)with respect to confidentiality under clause (v) of such subparagraph, any information provided to the domestic work hiring entity under this subparagraph shall be confidential, except to the extent that any disclosure of such information is—(aa)requested or consented to in writing by the domestic worker; or(bb)otherwise required by applicable Federal or State law.(c)Construction and application(1)Effect on other laws(A)Federal and State antidiscrimination lawsNothing in this section shall be construed to modify or affect any Federal or State law prohibiting discrimination on the basis of race, religion, color, national origin, sex (including sexual orientation and gender identity), age, disability, marital status, familial status, or any other protected status.(B)State and local lawsNothing in this section shall be construed to supersede (including preempting) any provision of any State or local law that provides greater paid sick time or leave rights (including greater amounts of paid sick time or leave, or greater coverage of those eligible for paid sick time or leave) than the rights established under this section.(2)Effect on existing employment benefits(A)More ProtectiveNothing in this section shall be construed to diminish the obligation of a domestic work hiring entity to comply with any contract, any collective bargaining agreement, or any employment benefit program or plan that provides greater paid sick leave or other leave rights to domestic workers than the rights established under this section.(B)Less protectiveThe rights established for domestic workers under this section shall not be diminished by any contract, any collective bargaining agreement, or any employment benefit program or plan.(d)Effective dateThis section, other than subsection (b)(4)(B)(4), takes effect 2 years after the date of enactment of this Act.112.Fair scheduling practices(a)Definition of scheduled work hoursIn this section, the term scheduled work hours means the hours on a specified day during which a domestic worker is, through a written agreement or schedule, required by a domestic work hiring entity to perform domestic services for the entity and for which the worker will receive compensation for such services.(b)Requirement for notice of covered domestic workerIn the case of a covered domestic worker (as defined in section 110(a)), the domestic work hiring entity shall provide the covered domestic worker notice of the scheduled work hours of such worker through—(1)a written agreement described in subclause (I) of section 110(d)(1)(F)(iv) regarding a schedule of the time of day and the days of the week the covered domestic worker is expected to work for the domestic work hiring entity each week; or(2)a schedule agreed upon by the domestic work hiring entity and the covered domestic worker provided in the amount of time specified in accordance with a written agreement described in subclause (II) of such section, regarding a good faith estimate of the time of day and the days of the week that the covered domestic worker is expected to work for the domestic work hiring entity.(c)Requirements for changes to scheduled work hours and reporting time payA domestic work hiring entity shall—(1)communicate in writing (which may be in an electronic form) any change to the scheduled work hours of a domestic worker, including any on-call shifts, not less than 72 hours before the domestic worker is scheduled to begin work; and(2)pay a domestic worker—(A)the regular rate of pay of the domestic worker for any scheduled work hours the domestic worker does not work due to the domestic work hiring entity canceling or reducing the scheduled work hours of the domestic worker after the domestic worker arrives to work for the scheduled work hours; or(B)at a rate of 1/2 of the regular rate of pay of the domestic worker for any scheduled work hours the domestic worker does not work due to the domestic work hiring entity canceling or reducing the scheduled work hours of the domestic worker at a time that is less than 72 hours prior to the commencement of such scheduled work hours, unless the domestic work hiring entity—(i)is an individual with a disability relying on the domestic worker for disability supports and services (or an entity supporting an individual with a disability); and(ii)requests the domestic worker to consent to work alternative, equivalent scheduled work hours within a 7-day period and the worker consents to work such alternative, equivalent hours.(d)Right To decline schedule changes(1)In generalIn the case of a covered domestic worker (as defined in section 110(a)), if a domestic work hiring entity wishes to include work hours in the scheduled work hours of such worker that are identified as hours in which the worker can typically expect to be scheduled as off from work in accordance with the written agreement under section 110(d)(1)(F)(iv)(I) or are identified as hours outside of the good faith estimate under section 110(d)(1)(F)(iv)(II)(cc), the hiring entity shall obtain the written consent of the worker to work such hours prior to the commencement of such work.(2)ConsentThe consent required under paragraph (1) may be transmitted electronically to the domestic work hiring entity.(e)Exceptions(1)In generalNotwithstanding any provision in this section, the requirements under subsection (c) shall not apply—(A)during any period in which the operations of the domestic work hiring entity cannot begin or continue due to—(i)a fire, flood, or other natural disaster;(ii)a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) or a state of emergency declared by a Governor of a State or chief official of a unit of local government; or(iii)a severe weather condition that poses a threat to worker safety; or(B)in a case in which—(i)the domestic worker voluntarily requested in writing a change to the scheduled work hours of the worker; or(ii)the domestic work hiring entity changes the scheduled work hours of a domestic worker due to—(I)a medical emergency requiring emergency medical treatment or hospitalization; or(II)the risk of contagion or a quarantine requirement related to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, or any other public health emergency declared under such section.(2)Shared living arrangementNotwithstanding any provision in this section, the requirements under this section shall not apply to a shared living arrangement.(f)Effective dateThis section shall take effect on the date that is 2 years after the date of enactment of this Act.113.Right to request and receive temporary changes to scheduled work hours due to personal events(a)DefinitionsIn this section:(1)Covered domestic workerThe term covered domestic worker has the meaning given the term in section 110(a).(2)Domestic violenceThe term domestic violence has the meaning given the term in section 111(a).(3)Personal eventThe term personal event, with respect to a covered domestic worker, means—(A)an event resulting in the need of the covered domestic worker to serve as a caregiver for an individual related to the covered domestic worker by blood or affinity or whose close association with the covered domestic worker is the equivalent of a family relationship;(B)an event resulting from the obligation of a covered domestic worker to attend a legal proceeding or hearing for subsistence benefits, including benefits under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or under a State program for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), to which the worker, or an individual related to the worker as described in subparagraph (A), is a party or witness; or(C)any circumstance that would constitute a basis for permissible use of safe time, or family, medical, or sick leave, as determined based on the policy of the domestic work hiring entity.(4)Safe timeThe term safe time, with respect to a covered domestic worker, means an absence from work of the worker resulting from domestic violence, sexual assault, or stalking, if the absence is to—(A)seek medical attention for the worker or a child, parent, spouse, or domestic partner of the worker, or any other individual related to the worker by blood or affinity whose close association with the worker is the equivalent of a family relationship, in order to recover from physical or psychological injury or disability caused by domestic violence, sexual assault, or stalking;(B)obtain, or assist a child, parent, spouse, domestic partner, or other individual described in subparagraph (A) in obtaining, services from a victim services organization;(C)obtain, or assist a child, parent, spouse, domestic partner, or other individual described in subparagraph (A) in obtaining, psychological or other counseling;(D)seek relocation for the worker or a child, parent, spouse, domestic partner, or other individual described in subparagraph (A); or(E)take legal action, including preparing for or participating in any civil or criminal legal proceeding related to or resulting from domestic violence, sexual assault, or stalking, of the worker or a child, parent, spouse, domestic partner, or other individual described in subparagraph (A).(5)Scheduled work hoursThe term scheduled work hours has the meaning given such term in section 112(a), except that references in such section to the term domestic worker shall be deemed to be a reference to the term covered domestic worker.(6)Sexual assault; stalkingThe terms sexual assault and stalking have the meanings given such terms in section 111(a).(7)Temporary changeThe term temporary change, with respect to a change in the scheduled work hours of a covered domestic worker, means a limited alteration in the hours or dates that, or locations where, a worker is scheduled to work, including through using paid time off, trading or shifting work hours, or using short-term unpaid leave.(b)Request(1)In generalIn accordance with this subsection, for each calendar year, a domestic work hiring entity shall, upon request of a covered domestic worker, grant to the covered domestic worker not less than—(A)2 requests for a temporary change, covering not more than 1 business day per request, to the scheduled work hours of the worker due to a personal event; or(B)1 request for a temporary change, covering not more than 2 business days, to the scheduled work hours of the worker due to a personal event.(2)Notification of request(A)In generalA covered domestic worker who requests a temporary change to the scheduled work hours of the worker due to a personal event under this subsection shall—(i)notify the domestic work hiring entity, or direct supervisor, of such worker, as soon as the worker becomes aware of the need for the temporary change and inform the entity or supervisor that the change is due to a personal event;(ii)make a proposal for the temporary change to the scheduled work hours of the worker, unless the worker seeks leave without pay; and(iii)subject to subparagraph (B), not be required to initially submit the request in writing.(B)Written record(i)In generalA covered domestic worker that requests a temporary change to the scheduled work hours of the worker under this subsection and does not initially submit a request for such change in writing shall, as soon as practicable and not later than 2 business days after date on which the worker returns to work following the conclusion of the temporary change to the scheduled work hours, submit a written record of such request indicating—(I)the date for which the change was requested; and(II)that the request was made due to a personal event.(ii)Electronic meansA domestic work hiring entity may require that a record under this subparagraph be submitted in electronic form if workers of the domestic work hiring entity commonly use an electronic form to request and manage leave and schedule changes.(c)ResponseA domestic work hiring entity who receives a request under subsection (b) for a temporary change to the scheduled work hours of a covered domestic worker due to a personal event shall respond as soon as practicable. Such entity shall not be initially required to respond to such request in writing. If such entity does not initially respond to the requested schedule change in writing, the entity shall, as soon as practicable and not later than 1 week after the requested schedule change, provide the domestic worker with a written record of the response to the requested schedule change.(d)Effective dateThis section shall take effect on the date that is 2 years after the date of enactment of this Act.114.Privacy(a)In generalA domestic work hiring entity shall not—(1)monitor or record a domestic worker while such domestic worker is—(A)using restroom or bathing facilities;(B)in the private living quarters of the worker; or(C)engaging in any activities associated with the dressing, undressing, or changing of clothes of the worker;(2)subject to subsection (b), restrict or interfere with, or monitor, the private communications of such domestic worker; or(3)take possession of any documents or other personal effects of such domestic worker.(b)Private communicationsA domestic work hiring entity may—(1)restrict, interfere with, or monitor the private communications of a domestic worker if the domestic work hiring entity has a reasonable belief that such communications significantly interfere with the domestic worker's performance of expected duties; and(2)establish reasonable restrictions on the private communications of a domestic worker while such worker is performing work for the domestic work hiring entity.(c)Relation to other lawsThis section shall not preclude liability under any other law.(d)Definition of private communicationsIn this section, the term private communications means any communication through telephone or internet services, including sending and receiving communications by text message, social media, electronic mail, and telephone, with an entity or individual other than the domestic work hiring entity.115.Breaks for meals and rest(a)Meal breaks(1)In generalExcept as provided in subsection (c), a domestic work hiring entity shall not require a domestic worker to work more than 5 hours for such hiring entity without an uninterrupted meal break of not less than 30 minutes. The number of hours worked by a domestic worker for purposes of this paragraph shall be calculated without regard to any rest break the worker takes and to which the worker has a right under subsection (b). (2)Rate of payA domestic work hiring entity shall pay a domestic worker for a meal break under paragraph (1) at the regular rate of pay of the domestic worker unless the domestic worker is relieved of all duty for not less than 30 minutes during the meal break and is permitted to leave the work site during such break.(3)Paid meal breakExcept as provided in subsection (c), for any paid meal break required under paragraph (2), a domestic work hiring entity—(A)shall provide a reasonable opportunity for a domestic worker to take such break for a period of uninterrupted time that is not less than 30 minutes; and(B)shall not impede or discourage a domestic worker from taking such meal break.(b)Rest breaks(1)In generalExcept as provided in subsection (c), for every 4 hours of work that a domestic worker is scheduled to perform for a domestic work hiring entity, the entity shall allow the worker a rest break of not less than 10 uninterrupted minutes in which the domestic worker is relieved of all duties related to providing domestic services to the domestic work hiring entity. The domestic work hiring entity shall allow such rest break to occur during the first 3 hours of consecutive work performed by the worker for the entity.(2)Rate of payA domestic work hiring entity shall pay a domestic worker for the times spent by the worker for a rest break under paragraph (1) at the regular rate of pay of the worker. The hiring entity shall not impede or discourage a domestic worker from taking such break.(c)Exceptions(1)In generalSubject to paragraph (2), a domestic worker may not have the right to a meal break under subsection (a), or a rest break under subsection (b), in a case in which the safety of an individual under the care of the domestic worker prevents the domestic worker from taking such break.(2)On-duty breaks(A)Definition of on-dutyIn this subsection, the term on-duty, with respect to a meal break under subsection (a) or a rest break under subsection (b), means such a break in which the domestic worker—(i)is not relieved of all duties of the worker for the domestic work hiring entity; and(ii)may, to the extent possible given the duties of the domestic worker for the domestic work hiring entity, engage in personal activities, such as resting, eating a meal, drinking a beverage, making a personal telephone call, or making other personal choices.(B)Authorization(i)In generalIn a case described in paragraph (1), the domestic worker may still take an on-duty meal or rest break under subsection (a) or (b), respectively, if—(I)the nature of the work prevents a domestic worker from being relieved of all duties required of the domestic worker for the domestic work hiring entity; and(II)the domestic worker and the domestic work hiring entity agree to such an on-duty meal or rest break in a written agreement described in clause (ii).(ii)Written agreementThe written agreement under clause (i)(II) shall include a provision allowing the domestic worker to, in writing, revoke the agreement at any time.(C)Rate of payA domestic work hiring entity shall compensate a domestic worker for the time of an on-duty meal or rest break under this paragraph at the regular rate of pay of the worker for the entity.(3)Shared living arrangementThe requirements under this section shall not apply in the case of a shared living arrangement.116.Unfair wage deductions for cash shortages, breakages, loss, or modes of communication(a)In general(1)RequirementExcept as provided in paragraph (2), a domestic work hiring entity may not make any deduction from the wage of, or require any reimbursement from, a domestic worker for—(A)any cash shortage of the domestic work hiring entity; or(B)breakage or loss of the entity's equipment or other belongings.(2)ExceptionA domestic work hiring entity may deduct from the wage of, or require reimbursement from, a domestic worker described in paragraph (1) if the entity can show that a shortage, breakage, or loss described in paragraph (1) was caused by a dishonest or willful act of the domestic worker.(b)CommunicationsNo domestic work hiring entity shall make any deduction from the wage of, or otherwise penalize, a domestic worker for communicating with a consumer of domestic services directly as opposed to communicating through an application or other messaging service provided by an on-demand platform or otherwise required by the domestic work hiring entity.(c)ViolationAny deduction or reimbursement in violation of subsection (a)(1) or (b) shall be deemed an unpaid wage for purposes of enforcement under section 118, and the domestic worker shall have the right to recover such wage in accordance with such section.117.Prohibited acts(a)Interference with rightsIt shall be unlawful for any person to interfere with, restrain, or deny the exercise of, or the attempt to exercise, any right provided under this subtitle, including—(1)discharging or in any manner discriminating against (including retaliating against) any domestic worker for—(A)exercising, or attempting to exercise, any right provided under this subtitle; or(B)engaging in concerted activities for the purpose of collective bargaining or mutual aid or protection, regardless of whether such activities are with domestic workers of different employers or domestic workers at different worksites; and(2)discriminating against any domestic worker by using the exercise of a right provided under this subtitle as a negative factor in an employment action, such as an action involving hiring, promotion, or changing work hours or number of shifts, or a disciplinary action.(b)Retaliation protectionIt shall be unlawful for any domestic work hiring entity to discharge, demote, suspend, reduce the work hours of, take any other adverse employment action against, threaten to take an adverse employment action against, or in any other manner discriminate against a domestic worker with respect to compensation, terms, conditions, or privileges of employment because the domestic worker (or any person acting pursuant to the request of the domestic worker), whether at the initiative of the domestic worker or in the ordinary course of the domestic worker’s duties—(1)opposes any practice made unlawful under this subtitle;(2)asserts any claim or right under this subtitle;(3)assists a domestic worker in asserting such claim or right;(4)informs any domestic worker about this subtitle;(5)requests a change to the written agreement described in section 110;(6)requests a change in scheduled work hours described in section 112, or any other schedule change, without regard to the eligibility of such domestic worker to receive any such change;(7)participates as a member of, or takes an action described in paragraph (8) with respect to, the Domestic Worker Standards Board described in section 201;(8)(A)files an action, or institutes or causes to be instituted any proceeding, under or related to this subtitle;(B)gives, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this subtitle; or(C)testifies, or is about to testify, in any inquiry or proceeding relating to any right provided under this subtitle; and(9)engages in concerted activities for the purpose of collective bargaining or mutual aid or protection, regardless of whether such activities are with domestic workers of different employers or domestic workers at different worksites. (c)Immigration-Related actions as discriminationFor purposes of subsections (a) and (b), discrimination with respect to compensation, terms, conditions, or privileges of employment occurs if a person undertakes any of the following activities (unless such activity is legal conduct undertaken at the express and specific direction or request of the Federal Government):(1)Reporting, or threatening to report, the citizenship or immigration status of a domestic worker, or the suspected citizenship or immigration status of a family member of such an individual, to a Federal, State, or local agency.(2)Requesting more or different documents than those required under section 274A(b) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)), or refusing to honor documents that on their face appear to be genuine.(3)Using the Federal E-Verify system to check employment status in a manner not required under section 274A(b) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)) or any memorandum governing use of the E-Verify system.(4)Filing, or threatening to file, a false police report relating to the immigration status of a domestic worker, or a family member of a domestic worker.(5)Contacting, or threatening to contact, immigration authorities relating to the immigration status of a domestic worker, or a family member of a domestic worker.(d)Presumption of retaliation(1)In generalFor the purposes of subsections (a) and (b), proof that a person discharged an individual, or discriminated against an individual with respect to compensation, terms, conditions, or privileges of employment, within 90 days of the individual involved asserting any claim or right under this subtitle, or assisting any other individual in asserting such a claim or right, shall raise a presumption that the discharge or discrimination was in retaliation as prohibited under subsection (a) or (b), as the case may be.(2)RebuttalThe presumption under paragraph (1) may be rebutted by clear and convincing evidence that such discharge or discrimination was taken for another permissible reason.118.Enforcement authority(a)In general(1)ApplicationIn this subsection—(A)the term domestic worker means a domestic worker described in subsection (e)(1)(A); and(B)the term domestic work hiring entity means a domestic work hiring entity described in subsection (e)(2)(A).(2)Investigative authority(A)In generalTo ensure compliance with the provisions of this subtitle, or any regulation or order issued under this subtitle, the Secretary shall have the investigative authority provided under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), with respect to hiring entities, domestic workers, and other individuals affected.(B)Obligation to keep and preserve recordsA domestic work hiring entity shall make, keep, and preserve records pertaining to compliance with this subtitle in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the Secretary.(C)Required submissions generally limited to an annual basisThe Secretary shall not require under this paragraph a domestic work hiring entity to submit to the Secretary any books or records more than once during any 12-month period, unless the Secretary—(i)has reasonable cause to believe there may exist a violation of this subtitle, including any regulation or order issued under this subtitle; or(ii)is investigating a charge under paragraph (4).(D)Subpoena authorityFor the purposes of any investigation under this paragraph, the Secretary shall have the subpoena authority provided under section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).(3)Civil action by domestic workers(A)Right of actionAn action to recover the damages or equitable relief prescribed in subparagraph (B) may be maintained against a domestic work hiring entity by one or more domestic workers, or a representative for and on behalf of the domestic workers and any other domestic workers that may be similarly situated.(B)LiabilityA domestic work hiring entity that violates this subtitle shall be liable to a domestic worker aggrieved by the violation, except as provided in subparagraphs (C) and (D), for—(i)damages equal to—(I)the amount of—(aa)any wages, salary, employment benefits, or other compensation denied or lost by reason of the violation; or(bb)in a case in which wages, salary, employment benefits, or other compensation have not been denied or lost, any actual monetary losses sustained, or the costs reasonably related to damage to or loss of property, or any other injury to the person, reputation, character, or feelings, sustained by a domestic worker as a direct result of the violation, or any injury to another person sustained as a direct result of the violation, by the domestic work hiring entity;(II)the interest on the amount described in subclause (I) calculated at the prevailing rate;(III)an additional amount as liquidated damages; and(IV)such other legal relief as may be appropriate;(ii)such equitable relief as may be appropriate, including employment, reinstatement, and promotion; and(iii)a reasonable attorney’s fee, reasonable expert witness fees, and other costs of the action.(C)Meal and rest breaksIn the case of a violation of section 115, the domestic work hiring entity involved shall be liable under subparagraph (B)—(i)for the amount of damages described in subclauses (I), (II), and (III) of subparagraph (B)(i); and(ii)under subparagraph (B)(i)(IV), for each such violation, for an amount equal to 1 hour of pay at the domestic worker’s regular rate of compensation (but not more than 2 hours of such pay for each workday for which the domestic work hiring entity is in violation of such section).(D)Written agreementsIn the case of a violation of section 110, the domestic work hiring entity involved shall be liable, under subparagraph (B)(i)(I), for an amount equal to $5,000.(E)VenueAn action under this paragraph may be maintained in any Federal or State court of competent jurisdiction.(4)Action by the Secretary(A)Administrative action(i)In generalSubject to clause (ii), and subparagraphs (C) and (D) of paragraph (3), the Secretary shall receive, investigate, and attempt to resolve complaints of violations of this subtitle in the same manner that the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6, 7, and 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206, 207, and 215(a)(3)), including the Secretary’s authority to supervise payment of wages and compensation under section 16(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(c)).(ii)Violations generallyThe Secretary may assess a civil penalty against a domestic work hiring entity that violates any section of this subtitle—(I)of not more than $15,000 for any first violation of any such section by such domestic work hiring entity; and(II)of not more than $25,000 for any subsequent violation of any such section by such domestic work hiring entity.(B)Administrative reviewAny aggrieved dislocated worker who takes exception to an order issued by the Secretary under subparagraph (A) may request review of and a decision regarding such order by an administrative law judge. In reviewing the order, the administrative law judge may hold an administrative hearing concerning the order, in accordance with the requirements of sections 554, 556, and 557 of title 5, United States Code. Such hearing shall be conducted expeditiously. If no aggrieved dislocated worker requests such review within 60 days after the order is issued under subparagraph (A), the order shall be considered to be a final order that is not subject to judicial review.(C)Civil actionThe Secretary may bring an action in any court of competent jurisdiction to recover amounts described in paragraph (3)(B) on behalf of a domestic worker aggrieved by a violation of this subtitle.(D)Sums recovered(i)In generalAny sums recovered by the Secretary under subparagraph (C) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each domestic worker aggrieved by the violation for which the action was brought. Any such sums not paid to a domestic worker because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as a miscellaneous receipt.(ii)Civil penaltyAny sums recovered by the Secretary under subparagraph (A)(ii) shall be deposited into the general fund of the Treasury of the United States as a miscellaneous receipt.(5)Limitation(A)In generalExcept as provided in subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought.(B)Willful violationIn the case of an action brought for a willful violation of this subtitle, such action may be brought not later than 3 years after the date of the last event constituting the alleged violation for which such action is brought.(C)CommencementAn action shall be considered commenced under paragraph (3), (4), or (6) for the purposes of this paragraph on the date on which the complaint is filed under such paragraph (3), (4), or (6).(6)Action for injunctionThe district courts of the United States together with the District Court of the Virgin Islands and the District Court of Guam shall have jurisdiction, for cause shown, in an action brought by a domestic worker or the Secretary—(A)to restrain violations of this subtitle, including the withholding of a written agreement from a domestic worker as required under section 110, or of any withholding of payment of wages, salary, employment benefits, or other compensation, plus interest, found by the court to be due to a domestic worker under this subtitle; or(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion, for a violation of this subtitle.(7)Solicitor of laborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under paragraph (4) or (6).(8)Government Accountability Office and Library of CongressNotwithstanding any other provision of this subsection, in the case of the Government Accountability Office and the Library of Congress, the authority of the Secretary of Labor under this subsection shall be exercised respectively by the Comptroller General of the United States and the Librarian of Congress.(b)Employees covered by Congressional Accountability Act of 1995The powers, remedies, and procedures provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation of section 202(a)(1) of that Act (2 U.S.C. 1312(a)(1)) shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging an unlawful employment practice in violation of this subtitle against a domestic worker described in subsection (e)(1)(B).(c)Employees covered by chapter 5 of title 3, United States CodeThe powers, remedies, and procedures provided in chapter 5 of title 3, United States Code, to the President, the Merit Systems Protection Board, or any person, alleging a violation of section 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act provides to the President, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this subtitle against a domestic worker described in subsection (e)(1)(C).(d)Employees covered by chapter 63 of title 5, United States CodeThe powers, remedies, and procedures provided in title 5, United States Code, to an employing agency, provided in chapter 12 of that title to the Merit Systems Protection Board, or provided in that title to any person, alleging a violation of chapter 63 of that title, shall be the powers, remedies, and procedures this Act provides to that agency, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this subtitle against a domestic worker described in subsection (e)(1)(D).(e)DefinitionIn section 117 and this section, except as otherwise provided in this subsection:(1)Domestic workerNotwithstanding section 3, the term domestic worker means a domestic worker—(A)as defined in section 3(b)(6) except that a reference in that section to an individual or employee shall be considered to be a reference to an individual compensated for services provided to an entity described in paragraph (2)(A);(B)as defined in section 3(b)(6) except that a reference in that section to an individual or employee shall be considered to be a reference to an individual compensated for services provided to an entity described in paragraph (2)(B);(C)as defined in section 3(b)(6) except that a reference in that section to an individual or employee shall be considered to be a reference to an individual compensated for services provided to an entity described in paragraph (2)(C); and(D)as defined in section 3(b)(6) except that a reference in that section to an individual or employee shall be considered to be a reference to an individual compensated for services provided to an entity described in paragraph (2)(D).(2)Domestic work hiring entityNotwithstanding section 3, the term domestic work hiring entity means a domestic work hiring entity—(A)as defined in section 3(b)(7) except that a reference in that section to a person or employer shall be considered to be a reference to an employer described in clause (i) or (ii) of subparagraph (A), and subparagraph (B), of paragraph (3);(B)as defined in section 3(b)(7) except that a reference in that section to a person or employer shall be considered to be a reference to an employer described in subparagraphs (A)(iii) and (B) of paragraph (3);(C)as defined in section 3(b)(7) except that a reference in that section to a person or employer shall be considered to be a reference to an employer described in subparagraphs (A)(iv) and (B) of paragraph (3); and(D)as defined in section 3(b)(7) except that a reference in that section to a person or employer shall be considered to be a reference to an employer described in subparagraphs (A)(v) and (B) of paragraph (3)(A).(3)EmployerNotwithstanding section 3, for purposes of paragraph (2), the term employer means a person who is—(A)(i)an employer, as defined in section 3(a), who is not covered under another clause of this subparagraph;(ii)an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991;(iii)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995;(iv)an employing office, as defined in section 411(c) of title 3, United States Code; or(v)an employing agency covered under subchapter V of chapter 63 of title 5, United States Code; and(B)an enterprise engaged in commerce or in the production of goods for commerce.(4)EmploymentNotwithstanding section 3, the term employment includes service as a domestic worker. 119.Effect on existing employment benefits and other laws(a)In generalNothing in this subtitle shall—(1)supersede a provision in a collective bargaining agreement; or(2)be construed to diminish the obligation of a domestic work hiring entity to comply with any contract, collective bargaining agreement, or employment benefit program or plan that provides greater rights or benefits to domestic workers than the rights established under this Act.(b)Other lawsNothing in this subtitle shall—(1)affect the obligation of a domestic work hiring entity to provide a reasonable accommodation in the form of a change to the work schedule of a domestic worker required under any other law, or to otherwise comply with any other law;(2)preempt, limit, or otherwise affect the applicability of any State or local law that provides comparable or superior benefits for domestic workers to the requirements under this subtitle; or(3)diminish the rights, privileges, or remedies of any domestic worker under any Federal or State law or under any collective bargaining agreement.(c)No waiversThe rights and remedies in this subtitle may not be waived by a domestic worker through any agreement, policy, or form, or as a condition of employment.CDomestic worker health and safety121.National domestic worker hotline(a)In generalThe Secretary shall award a grant, on a competitive basis, to an entity eligible under subsection (b), for a national hotline that domestic workers may call to report emergencies, seek emergency services, or seek support or guidance in lieu of emergency services.(b)EligibilityIn order to be eligible to receive a grant under subsection (a), an entity shall—(1)be an entity described in paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;(2)have a demonstrated expertise in and experience with domestic workers;(3)employ or otherwise engage domestic workers in the performance of domestic services;(4)have a leadership or board structure that includes domestic workers; and(5)comply with any other criteria established by the Secretary for purposes of this section.122.Access to health and safety(a)Standard for domestic workers(1)Standard(A)In generalNot later than 1 year after the date of enactment of this Act, the Consumer Product Safety Commission shall, to improve the health and safety of domestic workers that clean private homes, promulgate a consumer product safety standard under section 7 of the Consumer Product Safety Act (15 U.S.C. 2056) to require manufacturers of household cleaning supplies to—(i)make safety data sheets for any household cleaning supply that contains a hazardous chemical available on the website of the manufacturer in a manner that ensures such safety data sheets are easily accessed via the name of the specific product line;(ii)translate such safety data sheets into multiple languages, including all languages in which the Secretary, acting through the Administrator of the Wage and Hour Division, translates the basic information fact sheet published by the Administrator; and(iii)create and provide, for use on small secondary containers, small labels with the name of the product and its ingredients as listed on the safety data sheet.(B)Civil penaltyNotwithstanding section 20 of the Consumer Product Safety Act (15 U.S.C. 2069), or any other provision of that Act, any person that knowingly violates the requirements of the standard promulgated under subparagraph (A) shall be subject to a civil penalty not to exceed $500 for each violation.(2)Educational materials for workersThe Consumer Product Safety Commission shall produce educational materials for consumers and domestic workers regarding requirements for safety data sheets and translate such materials into multiple languages, including all languages described in paragraph (1)(A)(ii).(3)DefinitionsIn this subsection:(A)Hazardous chemicalThe term hazardous chemical has the meaning given such term in section 1910.1200(c) of title 29, Code of Federal Regulations, or a successor regulation.(B)Household cleaning supplyThe term household cleaning supply—(i)means any product, including a soap or detergent containing a surfactant as a wetting or dirt emulsifying agent, that is used primarily for domestic or commercial cleaning purposes, including the cleansing of fabrics, dishes, food utensils, and household and commercial premises; and(ii)does not include—(I)food, drugs, or cosmetics, including personal care items such as toothpaste, shampoo, or hand soap; or(II)products labeled, advertised, marketed, or distributed for use primarily as a pesticide subject to the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.).(C)Safety data sheetsThe term safety data sheets means the safety data sheets required under section 1910.1200 of title 29, Code of Federal Regulations, or a successor regulation.(b)NIOSH educational materialsNot later than 1 year after the date of enactment of this Act, the Director of the National Institute for Occupational Safety and Health shall develop and publish educational materials on protecting the health and safety of domestic workers who provide child care or cleaning services.123.Occupational safety and health training grantsThe Secretary shall, in awarding Susan Harwood training grants under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.), assure that hazards facing domestic workers are included as a topic for training in any announcement for such grants issued after the date of enactment of this Act.124.Workplace harassment survivor supports study(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report, to the Interagency Task Force on Domestic Workers Bill of Rights Enforcement established under section 303(a) and Congress, on ways to expedite public support to ensure that survivors of workplace harassment in low-wage, vulnerable, and marginalized sectors, such as the domestic service sector, can access support for any of the following:(1)Housing services.(2)Health care services, including mental health services.(3)Counseling services.(4)Workers’ compensation.(5)Unemployment insurance.(6)Disability benefits.(7)Transportation stipends.(8)Support for caregiving needs, including paid leave, child care, and care for an individual related to the survivor by blood or affinity or whose close association with the survivor is the equivalent of a family relationship. (9)Any other support determined appropriate by the Secretary.(b)RecommendationsThe report required under subsection (a) shall—(1)include specific recommendations for each type of support listed in paragraphs (1) through (8) of such subsection; and(2)take into account that support is needed regardless of immigration or citizenship status.DAmendment to title VII of Civil Rights Act of 1964131.Including certain domestic workers in civil rights protections against discrimination in employmentSection 701(b) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(b)) is amended by striking fifteen and inserting one.IIStandards board, benefits, and workforce investment201.Domestic worker standards board(a)Establishment and purposesThe Secretary shall establish a board to be known as the Domestic Worker Standards Board (referred to in this section as the Board) to investigate standards in the domestic workers industry, and issue recommendations to the Secretary under subsection (e)(1), in order to promote the health, safety, and well-being of domestic workers.(b)Membership(1)CompositionThe Board shall be composed of 11 members, of which—(A)5 shall be individuals, appointed by the Secretary in accordance with paragraph (2), representing domestic workers;(B)5 shall be individuals, appointed by the Secretary in accordance with paragraph (3), representing domestic work hiring entities; and(C)1 shall be an individual appointed by the Secretary who is an expert on the domestic services sector from academia, the nonprofit sector, or a Federal, State, or local governmental agency. (2)Domestic workers seats(A)In generalThe Secretary shall appoint members of the Board representing domestic workers from among individuals nominated under subparagraph (B) by eligible worker organizations.(B)Selection of eligible worker organizationsThe Secretary shall enter into agreements, on a competitive basis, with eligible worker organizations for such organizations to nominate individuals to serve as members of the Board representing domestic workers.(C)Selecting individuals on the boardFor each individual nominated under subparagraph (B), the Secretary shall submit a report to Congress indicating whether the Secretary has decided to appoint the individual to the Board and the reasons for such decision.(D)Definition of eligible worker organizationIn this paragraph, the term eligible worker organization means an organization that—(i)is not a hiring entity or employment agency;(ii)represents members of the organization, including domestic workers;(iii)(I)is described in paragraph (3), (4), or (5) of section 501(c) of the Internal Revenue Code of 1986, and exempt from taxation under section 501(a) of such Code; and(II)is organized and operated for the betterment of workers, including domestic workers;(iv)engages in public advocacy to promote the health and well-being of domestic workers;(v)has a governing structure that promotes the decision-making power of domestic workers; and(vi)submits an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(3)Domestic work hiring entity seats(A)In generalThe Secretary shall appoint members of the Board representing domestic work hiring entities from among individuals nominated by eligible hiring organizations under subparagraph (B).(B)Selection of eligible hiring organizationsThe Secretary shall enter into agreements on a competitive basis with eligible hiring organizations for such organizations to nominate individuals to serve as members of the Board representing domestic work hiring entities.(C)Selecting individuals on the board(i)In generalFor each individual nominated under subparagraph (B), the Secretary shall submit a report to Congress indicating whether the Secretary has decided to appoint the individual to the Board and the reasons for such decision.(ii)Requirements for appointmentsThe Secretary shall ensure that—(I)not less than 2 seats under this paragraph are filled by an individual who contracts with, or hires, 1 domestic worker to work in the residence of the individual;(II)not less than 1 seat under this paragraph is filled by a nomination from an eligible hiring organization that is dedicated to the well-being of domestic workers;(III)not less than 1 seat under this paragraph is filled by an individual who relies on a personal care aide or assistant financed through a State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(IV)not less than 1 seat under this paragraph is filled by an individual who—(aa)is an adult family member of a Medicaid HCBS-eligible elderly individual or an individual with a disability;(bb)is an informal provider of in-home care to such Medicaid HCBS-eligible elderly individual or individual with a disability; and(cc)contracts with, or hires, 1 or more domestic workers to provide additional care for the Medicaid HCBS-eligible elderly individual or individual with a disability;(V)a single domestic work hiring entity does not fill more than 1 seat under this paragraph; and(VI)any domestic work hiring entity serving on the Board satisfies the requirements under clause (iii).(iii)Disclosure of labor violations(I)In generalThe Secretary shall require that each domestic work hiring entity that serves on the Board disclose to the Secretary, with respect to the preceding 5-year period—(aa)any administrative merits determination, arbitral award or decision, or civil judgment, rendered against the entity for a violation of the labor laws listed in subclause (II); and (bb)any steps taken by the entity to correct a violation of or improve compliance with the labor laws listed in subclause (II), including any agreement entered into with an enforcement agency.(II)Labor lawsThe labor laws described in this subclause are each of the following:(aa)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).(bb)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.).(cc)The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).(III)Responsible sourceThe Secretary shall consider information disclosed by a domestic work hiring entity under this clause to determine whether the entity has a satisfactory record of integrity and business ethics for purposes of determining whether the entity shall serve on the Board.(D)Definition of eligible hiring organizationIn this paragraph, the term eligible hiring organization means an organization that—(i)(I)is an agency employing 2 or more domestic workers; or(II)is an association of 2 or more individuals who hire or contract with domestic workers; and(ii)submits an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(4)ChairpersonThe Board shall select a Chairperson from among the members of the Board.(5)Executive committeeThe Chairperson shall assign an executive committee of 3 members of the Board, including not less than 1 representative appointed under paragraph (2) and 1 representative appointed under paragraph (3). Such executive committee shall establish an agenda and a work plan for the Board.(c)Terms(1)In generalExcept as provided in paragraph (2), each member of the Board shall serve a term of 2 years.(2)Initial membersThe Secretary shall stagger the terms of the Board members such that—(A)6 of the initial members appointed to the Board serve a term of 4 years, including 3 of the members described in subsection (b)(1)(A) and 3 of the members described in subsection (b)(1)(B); and(B)5 of the initial members appointed to the Board serve a term of 2 years, including 2 of the members described in subsection (b)(1)(A), 2 of the members described in subsection (b)(1)(B), and the member described in subsection (b)(1)(C).(3)Vacancies(A)In generalA vacancy on the Board—(i)shall not affect the powers of the Board; and(ii)shall be filled in the same manner as the original appointment was made and shall be subject to any conditions that applied with respect to the original appointment.(B)Filling unexpired termsAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.(C)PresumptionIf a member of the Board is unable to fill the duties of the member in serving on the Board, or leaves the domestic service industry, for a period that exceeds 90 days while serving on the Board, the seat of the member shall be considered a vacancy for purposes of this paragraph.(d)Meetings(1)In generalThe Board shall meet at the call of the Chairperson.(2)Public noticeThe call of the Chairperson under paragraph (1) shall include notice to the public of the meeting.(3)Initial meetingNot later than 90 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.(e)Standards(1)Process for recommending standards(A)In generalNot later than 1 year after the date of enactment of this Act, and every 3 years thereafter, the Board shall issue recommendations to the Secretary for standards that affect the well-being of domestic workers, including recommendations for—(i)workplace standards for domestic workers, including standards for—(I)occupational safety and health, that include the immediate protection of domestic workers and domestic work hiring entities from infectious diseases such as COVID–19;(II)wages;(III)hours;(IV)benefits; and (V)other matters that impact working conditions; and(ii)implementing and enforcing the rights of domestic workers granted under this Act and other Federal laws, including rights for minimum wage, health, safety, and other workplace standards.(B)VotingAny decision of the Board regarding a recommendation issued under subparagraph (A) shall be decided through a vote of the Board. In any such vote:(i)Each voting member of the Board shall have 1 vote.(ii)A quorum of the members of the Board shall be required to be in attendance at the vote. A quorum shall not be formed if there are in attendance fewer than—(I)2 members of the Board described in subsection (b)(1)(A); or(II)2 members of the Board described in subsection (b)(1)(B).(iii)The vote shall be agreed to upon the affirmative vote of not less than a majority of the members of the Board present and voting.(2)Rulemaking(A)AuthoritySubject to requirements under other law and paragraph (3), the Secretary may issue a rule, in accordance with section 553 of title 5, United States Code, regarding any standard recommended by the Board under paragraph (1).(B)Decision(i)In generalNot later than 90 days after receiving a recommendation from the Board under paragraph (1), the Secretary shall issue a decision on—(I)whether the Secretary will issue a rule under subparagraph (A) regarding such recommendation; and(II)if the Secretary issues such a rule, whether the Secretary will deviate from such recommendation through such rule.(ii)Explanatory statementIf the Secretary decides not to issue a rule under subparagraph (A) regarding a recommendation under paragraph (1) or decides to deviate from such recommendation in such a rule, the Secretary shall have 90 days after receiving such recommendation to issue a statement explaining the decision.(C)Workplace standardsNo standard included in a rule issued under subparagraph (A) may be for a workplace standard that is less protective of domestic workers than any law in effect on the date of enactment of this Act for domestic workers under any State or local law.(3)Recommendations to Congress(A)In generalFor any recommendation made by the Board under paragraph (1) that the Secretary determines is not within the authority of the Secretary, the Secretary shall make a recommendation to Congress to take action on the recommendation.(B)Hearing and investigationsNot later than 1 year after such a recommendation is made by the Secretary to Congress under subparagraph (A), Congress shall conduct a hearing on and investigate the recommendation.(C)RulemakingThis paragraph is enacted by Congress—(i)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and(ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.(f)Powers(1)Hearings(A)In generalThe Board may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Board considers advisable to carry out this section.(B)Required public hearingsThe Board shall, prior to issuing any recommendation under this section, hold public hearings to enable domestic workers across the United States to have access to the Board. Any such public hearing shall—(i)be held at such a time, in such a location, and in such a facility that ensures accessibility for domestic workers;(ii)include interpretation services in the languages most commonly spoken by domestic workers in the geographic region of the hearing;(iii)be held in each of the regions served by the regional offices of the Wage and Hour Division of the Department of Labor; and(iv)include worker organizations in helping to populate the hearings.(2)Information from Federal agencies(A)In generalThe Board may secure directly from a Federal agency such information as the Board considers necessary to carry out this section.(B)Provision of informationOn request of the Chairperson of the Board, the head of the agency shall provide the information to the Board.(3)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.(4)GiftsThe Board may accept, use, and dispose of gifts or donations of services or property.(g)Board personnel matters(1)Compensation of members(A)Non-Federal employeesA member of the Board who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board.(B)Federal employeesA member of the Board who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.(2)Travel expensesA member of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.(3)Staff(A)In generalThe Chairperson of the Board may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Board to perform the duties of the Board.(B)Required staff membersThe Secretary shall, in accordance with subparagraph (A), designate no fewer than 2 full-time staff members to support the operation of the Board through logistical, administrative, and legislative activities.(C)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Board.(D)Compensation(i)In generalExcept as provided in clause (ii), the Chairperson of the Board may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.(ii)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.(4)Detail of Federal government employees(A)In generalAn employee of the Federal Government may be detailed to the Board without reimbursement.(B)Civil service statusThe detail of the employee shall be without interruption or loss of civil service status or privilege.(5)Procurement of temporary and intermittent servicesThe Chairperson of the Board may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.(h)Rule of construction for reporting requirements(1)In generalNeither the nomination by an eligible worker organization of 1 or more individuals to serve as members of the Board, nor service on the Board by a representative of an eligible worker organization, shall—(A)make the eligible worker organization subject to the reporting requirements for labor organizations under title II of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 431 et seq.); or(B)be considered as a factor in any determination of whether the eligible worker organization is subject to such reporting requirements.(2)LMRDA requirementsThe status of an organization as an eligible worker organization shall not, by itself, make the organization subject to any reporting requirements under the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 401 et seq.).(3)Definition of eligible worker organizationFor purposes of this subsection, the term eligible worker organization has the meaning given such term in subsection (b)(2)(D). (i)Prohibited actsNo domestic work hiring entity may take any action prohibited under paragraph (7) of section 117(b) with respect to a domestic worker participating as a member of, or taking an action described in paragraph (8) of such section with respect to, the Board.(j)Rule of construction for State and local standardsNothing in this section shall preempt a State or local law with greater protections for domestic workers than the protections for such workers included in a standard issued through a rule under subsection (e)(2).(k)Effect on existing domestic worker benefits(1)More protectiveNothing in this section shall be construed to diminish the obligation of a domestic work hiring entity to comply with any contract, collective bargaining agreement, or any domestic worker benefit program or plan that provides greater rights or benefits to domestic workers than the rights established under this Act.(2)Less protectiveThe rights established for domestic workers under this section shall not be diminished by any contract, collective bargaining agreement, or any benefit program or plan.202.Domestic workers’ benefits study(a)Study(1)In generalThe Secretary shall conduct a study, which may be through a contract with another entity, for the purpose of providing information to labor organizations, domestic work hiring entities, and the general public concerning how to increase the number of domestic workers who have access to a secure retirement, affordable health care, unemployment insurance, life insurance, and other common benefits provided to employees of large private and public sector employers.(2)MattersThe study conducted under paragraph (1) shall include—(A)a review of—(i)the levels of access to and usage of benefits for domestic workers, including retirement savings, health insurance, and reduced health care costs, paid sick time, unemployment insurance, disability and life insurance, and paid family and medical leave;(ii)barriers for domestic workers to—(I)participate in the old-age, survivors, and disability insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.);(II)obtain disability insurance;(III)access and use benefits, including the old-age, survivors, and disability insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program established under title XIX of that Act (42 U.S.C. 1396 et seq.), unemployment insurance, any benefits provided under the Patient Protection and Affordable Care Act (Public Law 111–148), including the amendments made by that Act, paid family and medical leave, paid sick time, and any additional benefits identified by the Secretary, including such benefits that are portable from job to job;(IV)otherwise access affordable health insurance; and(V)access any other benefits described in clause (i);(iii)the portability of work-related benefits for domestic workers and the laws, including regulations, preventing innovation and improvement in the portability of such benefits; and(iv)whether domestic workers benefitted from the emergency family and medical leave and emergency paid sick leave provisions under the Families First Coronavirus Response Act (Public Law 116–127), including the amendments made by that Act, and lessons learned from the implementation of these provisions;(B)an identification and analysis of State and nongovernmental innovations that can serve as potential replicable models on the national level to increase access to work-related benefits for domestic workers, through portability, outreach, enrollment, and other strategies;(C)a comparison of the ability of domestic workers to access, be eligible for, and participate in public and private sector work-related benefits compared to such ability of other workers;(D)a study on the coverage of domestic workers under State workers’ compensation laws, including in all 50 States, the District of Columbia, and territories of the United States; and (E)recommendations for innovations and reforms that would—(i)ensure domestic workers could—(I)access and use benefits, including the old-age, survivors, and disability insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program established under title XIX of that Act (42 U.S.C. 1396 et seq.), unemployment insurance, any benefits provided under the Patient Protection and Affordable Care Act (Public Law 111–148), including the amendments made by that Act, paid family and medical leave, paid sick time, and any additional benefits identified by the Secretary, including such benefits that are portable from job to job; and(II)have contributions for the benefits described in subclause (I) from multiple hiring entities as applicable;(ii)provide adequate levels of such benefits for domestic workers; and(iii)enable a domestic worker to have access to such benefits through multiple jobs the worker may have.(b)ReportNot later than 15 months after the date of enactment of this Act, the Secretary shall submit to the President and Congress a report on the study conducted under subsection (a) that includes each of the following:(1)The findings and conclusions of the study, including its findings and conclusions with respect to the matters described in subsection (a)(2).(2)Considerations for laws, including regulations, that should be reviewed to address barriers impacting domestic workers. (3)Other information and recommendations with respect to benefits for domestic workers as the Secretary considers appropriate.203.Workforce investment activities grants for domestic workers(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of Labor, in consultation with the Secretary of Education and the Secretary of Health and Human Services.(2)Supportive services; training services; workforce investment activitiesThe terms supportive services, training services, and workforce investment activities have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(b)National grant program for domestic workersEvery 3 years, the Secretary shall, on a competitive basis, make grants to, or enter into contracts with, eligible entities to carry out the activities described in subsection (d). The Secretary shall make the grants, or enter into the contracts, for periods of 4 years.(c)Eligibility(1)Eligible entities(A)In generalSubject to subparagraph (B), to be eligible to receive a grant or enter into a contract under this section, an entity shall be—(i)(I)a nonprofit organization that is described in paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986, and exempt from taxation under section 501(a) of such Code;(II)an organization with a board of directors, at least one-half of the members of which is comprised of—(aa)domestic workers; or(bb)representatives of an organization of such workers, which organization is independent from all businesses, organizations, corporations, or individuals that would pursue any financial interest in conflict with that of the workers;(III)an organization that is independent as described in subclause (II)(bb); and(IV)an organization that has expertise in domestic work and the workforce of domestic workers; (ii)an eligible provider of training services listed pursuant to section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); or(iii)an entity that carries out a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(B)Eligible entity that trains personal care aides or assistantsIn the case of an entity that plans to use a grant or cooperative agreement under this section to train personal care aides or assistants, such entity shall, to be eligible for such grant or contract, partner with individuals with disabilities or organizations that represent individuals with disabilities. (2)Program plan(A)In generalTo be eligible to receive a grant or enter into a contract under this section, an entity described in paragraph (1) shall submit to the Secretary of Labor a plan that describes a 4-year strategy for meeting the needs of domestic workers in the area to be served by such entity.(B)ContentsSuch plan shall—(i)describe the domestic worker population to be served and identify the needs of the population to be served for workforce investment activities and related assistance, which may include employment and supportive services;(ii)identify the manner in which career pathways to be provided will strengthen the ability of the domestic workers to be served to obtain or retain employment and to improve wages or working conditions, including improved employment standards and opportunities in the field of domestic work;(iii)specifically address how the funding provided through the grant or contract for services under this section to domestic workers will improve wages and skills for domestic workers in a way that helps meet the need to recruit workers for and retain workers in in-demand occupations or careers; and(iv)in the case of an entity that plans to serve domestic workers who are personal care aides or assistants through the grant or contract, provide an assurance that the workforce investment activities and related assistance carried out under this section will include relevant training for such domestic workers—(I)regarding the rights of recipients of home and community based services, including the rights of such recipients to—(aa)receive services in integrated settings that provide access to the broader community;(bb)exercise self-determination;(cc)be free from all forms of abuse, neglect, or exploitation; and(dd)receive person-centered planning and practices, including through the participation of such recipients in planning activities;(II)to ensure that each participant of such training has the necessary skills to recognize abuse and understand their obligations with regard to reporting and responding to abuse appropriately in accordance with relevant Federal and State law; and(III)regarding the provision of culturally competent and disability-competent supports to recipients of services provided by personal care aides or assistants.(3)Awards and administrationThe grants and contracts under this subsection shall be awarded by the Secretary using full and open competitive procedures and shall be administered by the Secretary.(d)Authorized activitiesFunds made available under this section shall be used to carry out workforce investment activities and provide related assistance for domestic workers, which may include—(1)outreach, employment, training services, educational assistance, digital literacy assistance, English language and literacy instruction, worker safety training, supportive services, school dropout prevention and recovery activities, individual career services, and career pathways;(2)follow-up services for those individuals placed in employment;(3)development or education as needed by eligible individuals as identified;(4)customized career and technical education in occupations that will lead to higher wages, enhanced benefits, and long-term employment in domestic work or another area; and(5)the creation or maintenance of employment and training-related placement services, including digital placement services.(e)Funding allocationFrom the funds appropriated and made available to carry out this section, the Secretary shall reserve not more than 1 percent for discretionary purposes related to carrying out this section, such as providing technical assistance to eligible entities.(f)Eligible provider performance reportsEach eligible entity shall prepare performance reports to report on outcomes achieved by the programs of workforce investment activities and related assistance carried out under this section. The performance report for an eligible entity shall include, with respect to each such program (referred to in this subsection as a program of study) of such provider—(1)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subclauses (I) through (V) of section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)) with respect to all individuals engaging in the program of study; (2)the total number of individuals exiting from the program of study;(3)the total number of participants who received training services through the program;(4)the total number of participants who exited from training services, disaggregated by the type of entity that provided the training services, during the most recent program year and the 3 preceding program years;(5)the average cost per participant for the participants who received training services, disaggregated by the type of entity that provided the training services, during the most recent program year and the 3 preceding program years; and(6)information on indicators specified by the Secretary concerning the impact of the training services on the wages, skills, recruitment, and retention of participants.204.Report on career pathways, training standards, and apprenticeships for domestic workers(a)DefinitionIn this section, the term Secretary means the Secretary of Labor, acting in consultation with the Secretary of Education and the Secretary of Health and Human Services.(b)Preparation(1)In generalThe Secretary shall conduct an interim study and a final study regarding the development of career pathways, national training standards, registered apprenticeship programs, and credentials for domestic workers who work in health care.(2)ContentsThe study required under paragraph (1) shall—(A)(i)examine how the establishment or expansion of career pathways, national training standards, registered apprenticeship programs, or credentials could enable the Nation to meet the growing demand for domestic workers; and(ii)make recommendations on whether and, if so, how that establishment could improve wages and working conditions across the domestic worker industry;(B)(i)examine how the creation or expansion of registered apprenticeship programs for domestic workers, including such programs conducted at work sites of domestic workers and such programs that use peer educators and peer mentors for such workers, could improve opportunities for such workers; and(ii)make recommendations on whether and, if so, how, that creation or expansion could improve wages and working conditions across the domestic worker industry; and(C)examine whether any amendments to the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) after the date of enactment of this Act should include assistance, through grants and contracts, specifically for domestic workers to improve outreach, training, education, and other assistance and support activities for such workers. (3)ConsultationThe study under paragraph (1) shall be conducted in consultation with representatives of domestic workers, experts in the field of domestic work, and domestic worker-led organizations.(c)Submission of reports(1)Interim reportNot later than 1 year after the date of enactment of this Act, the Secretary shall prepare and submit to Congress an interim report containing the findings of the interim study under subsection (b).(2)Final reportNot later than 18 months after the date of enactment of this Act, the Secretary shall prepare and submit to Congress a final report containing the findings of the final study under subsection (b).IIIImplementation of the domestic workers bill of rights301.DefinitionsIn this title:(1)Domestic workers bill of rightsThe term domestic workers bill of rights—(A)means the rights and protections provided to domestic workers under this Act, and the amendments made by this Act, including (as applicable)—(i)coverage under the overtime requirements of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207);(ii)the right of live-in domestic employees to certain notices and communications under section 8 of such Act (29 U.S.C. 208);(iii)any minimum wage for domestic workers that may be established pursuant to a recommendation to Congress under section 201(e)(3); (iv)the protection against retaliation under section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3));(v)the applicability of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) to employers of 1 or more employees;(vi)the labor rights and privacy protections provided to domestic workers under subtitle B of title I, including—(I)the right to a written agreement under section 110;(II)the right to earned paid sick time provided under section 111;(III)the fair scheduling practices required under section 112;(IV)the right to request and receive temporary changes to scheduled work hours for certain personal events under section 113;(V)the privacy protections under section 114;(VI)the right to meal and rest breaks in accordance with section 115;(VII)the protection from wage deductions for cash shortages, breakages, or loss under subsection (a) of section 116 and wage deductions or other penalties for communications described in subsection (b) of such section; and(VIII)the protection against retaliation under section 117(b); and(vii)the availability of—(I)safety data sheets for household cleaning supplies in accordance with the consumer product safety standard promulgated by the Consumer Product Safety Commission under section 7 of the Consumer Product Safety Act (15 U.S.C. 2056) and section 122(a);(II)educational materials from the National Institute for Occupational Safety and Health relating to the health and safety of domestic workers who provide child care or cleaning services under section 122(b); and(III)the national domestic worker hotline supported under section 121, including the phone number and other contact methods for the hotline; and(B)includes any rules promulgated by the Secretary under this Act, or the amendments made by this Act, and any standard recommended by the Board that is promulgated as such a rule or otherwise implemented by the Secretary.(2)Eligible entityThe term eligible entity means—(A)an organization described in paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code that—(i)has a board of directors, at least one-half of the members of which is comprised of—(I)domestic workers; or(II)representatives of organizations of such workers, which organization is independent from all businesses, organizations, corporations, or individuals that would pursue any financial interest in conflict with that of the workers;(ii)is independent, as described in clause (i)(II);(iii)has expertise in domestic service and the workforce of domestic workers, and has a track record of working with domestic workers; and(iv)operates in a jurisdiction with a significant population of domestic workers; or(B)a partnership of organizations described in subparagraph (A).(3)Notice of domestic worker rightsThe term notice of domestic worker rights means the document created and made available by the Secretary under section 302(a).302.Notice of domestic worker rights(a)Providing notice of rights to domestic workers(1)Notice of rightsThe Secretary shall create, and make available, a notice of domestic worker rights document that describes the rights and protections provided by the domestic workers bill of rights and any other protections and other rights afforded under Federal law to domestic workers.(2)Availability and accessibility of noticeThe notice of domestic worker rights shall be—(A)a written document made available online, including through the website described in subsection (b); and(B)available in English, Spanish, and other languages understood by domestic workers, which shall be determined by the Secretary and include, at a minimum, the translation languages for the basic information fact sheet (or any successor document) produced by the Department of Labor.(b)Establishing a domestic workers rights websiteNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a single web page on the website of the Department of Labor that summarizes in plain language the rights of domestic workers under the domestic workers bill of rights.303.Interagency Task Force on Domestic Workers Bill of Rights Enforcement(a)EstablishmentThere is established an Interagency Task Force on Domestic Workers Bill of Rights Enforcement (referred to in this section as the Task Force).(b)MembersThe Task Force shall consist of—(1)representatives of the Department of Labor selected by the Secretary, including representatives of the Wage and Hour Division, Occupational Safety and Health Administration, and Office of the Solicitor of Labor;(2)representatives of the Department of Health and Human Services selected by the Secretary of Health and Human Services, including representatives of the Centers for Medicare and Medicaid Services and the Administration for Community Living; and(3)representatives of the Equal Employment Opportunity Commission, selected by the Commission.(c)Initial meetingThe Task Force shall hold its first meeting by not later than 90 days after the date of enactment of this Act.(d)Duties(1)Recommendations regarding workplace challengesBeginning not later than 180 days after the date of enactment of this Act, the Task Force shall—(A)examine the issues and challenges facing domestic workers who come forward to enforce their workplace rights;(B)identify challenges agencies enforcing these workplace rights have in reaching domestic workers and enforcing, including by conducting hearings in each of the regions served by the regional offices of the Wage and Hour Division of the Department of Labor to hear directly from domestic workers, advocates, and officials or employees of such agencies in the regional and local areas; and(C)develop a set of recommendations, including sample legislative language, on the best enforcement strategies to protect the workplace rights of domestic workers, including—(i)how to reach, and enforce the rights of, domestic workers who work in private homes;(ii)ways for Federal agencies to work together or conduct joint enforcement of workplace rights for domestic workers, as domestic workers who experience one type of violation are likely also experiencing other types of violations; and(iii)ways the Task Force can work with State and local enforcement agencies on the enforcement of workplace rights for domestic workers.(2)ReportBy not later than 1 year after the date of the first meeting of the Task Force, the Task Force shall prepare and submit a report to Congress regarding the recommendations described in paragraph (1)(C).(3)Joint enforcement(A)In generalFor a period of not more than 3 years after the date of enactment of this Act, the Task Force shall carry out such actions as the Task Force determines necessary to support joint enforcement by Federal agencies of violations of the rights of domestic workers.(B)ReportAt the end of the 3-year period described in subparagraph (A), the Task Force shall submit a report to Congress regarding the efficacy of joint enforcement.(4)Audit of Federal enforcement strategiesBy not later than 3 years after the date of enactment of this Act, and every 3 years thereafter, the Task Force shall—(A)conduct an audit of the Federal enforcement strategies relating to the rights of domestic workers; and(B)prepare and submit to Congress a report regarding the results of the audit.(5)Consultation regarding community-based enforcement demonstration projectsUpon the request of the Secretary, the Task Force shall review, and provide recommendations regarding, the applications for community-based enforcement grants under section 304.304.National grant for community-based education, outreach, and enforcement of domestic worker rights(a)Program authorized(1)In generalFrom amounts made available to carry out this section, the Secretary, after consultation with the Interagency Task Force on Domestic Workers Bill of Rights Enforcement, shall award grants to eligible entities to enable the eligible entities to expand and improve cooperative efforts between Federal agencies and members of the community, in order to—(A)enhance the enforcement of the domestic workers bill of rights and other workplace rights provided to domestic workers under relevant Federal, State, and local laws;(B)educate domestic workers of their rights under the domestic workers bill of rights and other workplace rights under Federal, State, and local laws;(C)educate domestic work hiring entities regarding their responsibilities and obligations under the domestic workers bill of rights and other relevant Federal, State, and local laws; and(D)assist domestic workers in pursuing their workplace rights under the domestic workers bill of rights and other relevant Federal, State, or local laws.(2)Duration of grantsEach grant awarded under this section shall be for a period of not more than 3 years.(b)Applications(1)In generalAn eligible entity desiring a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.(2)Partnership applicationsIn the case of an eligible entity that is a partnership, the eligible entity may designate, in the application, a single organization in the partnership as the lead entity for purposes of receiving and disbursing funds.(3)ContentsAn application described in paragraph (1) shall include—(A)a description of a plan for the demonstration project that the eligible entity proposes to carry out with a grant under this section, including a long-term strategy and detailed implementation plan that reflects expected participation of, and partnership with, community partners; and(B)information on the training and education that will be provided to domestic workers and domestic work hiring entities under such program.(c)Selection(1)In generalSubject to paragraph (2), the Secretary shall award grants under this section on a competitive basis.(2)Distribution through regionsIn awarding grants under this section, the Secretary shall ensure that a grant is awarded to an eligible entity in each region represented by a regional office of the Wage and Hour Division of the Department of Labor, to the extent practicable based on the availability of appropriations and the applications submitted.(d)Use of fundsAn eligible entity receiving a grant under this section shall use grant funds to develop a community partnership and establish and support, through the partnership, 1 or more of the following activities:(1)Disseminating information and conducting outreach and training to educate domestic workers about the rights and protections provided under the domestic workers bill of rights.(2)Conducting educational training for domestic work hiring entities about their obligations under the domestic workers bill of rights.(3)Conducting orientations and training jointly with relevant Federal agencies, including the Interagency Task Force established under section 303, regarding the rights and protections provided under the domestic workers bill of rights.(4)Providing mediation services between private-pay employers and workers.(5)Providing assistance to domestic workers in filing claims relating to violations of the domestic workers bill of rights, either administratively or in court.(6)Monitoring compliance by domestic work hiring entities with the domestic workers bill of rights.(7)Establishing networks for education, communication, and participation in the community relating to the domestic workers bill of rights.(8)Evaluating the effectiveness of programs designed to prevent violations of the domestic workers bill of rights and enforce the domestic workers bill of rights.(9)Recruiting and hiring staff and volunteers for the activities described in this subsection.(10)Producing and disseminating outreach and training materials.(11)Any other activity as the Secretary may reasonably prescribe through notice and comment rulemaking.(e)Memoranda of understanding(1)In generalNot later than 60 days after receiving a grant under this section, an eligible entity shall negotiate and finalize with the Secretary a memorandum of understanding that sets forth specific goals, objectives, strategies, and activities that will be carried out under the grant by the eligible entity through a community partnership.(2)SignaturesA representative of the eligible entity receiving a grant (or, in the case of an eligible entity that is a partnership, a representative of each organization in the partnership) and the Secretary shall sign the memorandum of understanding under this subsection.(3)RevisionsA memorandum of understanding under this subsection shall be reviewed and revised by the eligible entity and the Secretary each year for the duration of the grant.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.305.Encouraging the use of fiscal intermediariesNot later than 1 year after the date of enactment of this Act, the Secretary of Labor shall issue a rule to facilitate the use of fiscal intermediaries that enable payments between domestic workers and domestic work hiring entities, to improve transparency, enforcement, and working conditions of domestic workers.306.J–1 Visa program(a)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to limit the authority of the Secretary of Labor or the States to enforce labor laws, or promulgate regulations, with respect to work performed by an individual who is—(1)participating in an exchange visitor program described in section 62.31 of title 22, Code of Federal Regulations (or a successor regulation); and(2)present in the United States pursuant to a visa issued under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)).(b)Notification of rights(1)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary of State and any sponsor designated under subsection (b) of section 62.31 of title 22, Code of Federal Regulations (or a successor regulation), to carry out an au pair program shall—(A)notify each au pair participating in the program of his or her rights under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); and(B)provide to each such au pair—(i)a description of the services provided by the Wage and Hour Division of the Department of Labor; and(ii)information with respect to the manner in which the au pair may contact the Department of Labor to request assistance.(2)Applicability of domestic worker requirementsThe notice requirement under paragraph (1) shall be in addition to all other protections or notices that apply to a domestic worker who is also an individual participating in an au pair program.307.Application to domestic workers who provide Medicaid-funded services(a)Regulations To apply domestic worker protections and rightsNot later than 1 year after the date of enactment of this Act, the Secretary and the Secretary of Health and Human Services jointly shall develop and issue the following regulations:(1)Regulations regarding the application of the protections and rights afforded to domestic workers including personal care aide or assistants who provide services described in subsection (b) that are funded under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or under a waiver of such plan including through a contract or other arrangement with a managed care entity (as defined in section 1932(a)(1)(B) of the Social Security Act (42 U.S.C. 1396u–2(a)(1)(B))), to individuals enrolled in such plan or waiver. The regulations issued under this paragraph shall recognize the role of self-directed care for individuals with disabilities and shall—(A)protect, stabilize, and expand the domestic worker and personal care aide or assistant workforce;(B)recognize the role of self-directed care for individuals with disabilities;(C)prohibit States from requiring individuals with disabilities who self-direct their care to use their direct service budget to pay for costs resulting from the application of such protections and rights to domestic workers (such as paid sick time, penalties, or overtime pay) except to the extent that such costs are directly related to the provision of services described in subsection (b) to such individuals;(D)facilitate Federal and State compliance with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the holdings of the Supreme Court in Olmstead v. L.C., 527 U.S. 581 (1999), and companion cases; and(E)prohibit States from reducing the level at which States make medical assistance for the services described in subsection (b) available under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or under a waiver of such plan as a result of the application of protections and rights afforded to domestic workers who provide such services.(2)Regulations regarding—(A)mechanisms for States to use to pay for the costs described in paragraph (1)(C), including, to the extent the Secretaries determine appropriate, through the establishment of a dedicated State fund, using funds appropriated to a State agency, and using fiscal intermediaries; and(B)how States may use funds provided as a result of the increased Federal medical assistance percentage for services provided by domestic workers under section 1905(jj) of such Act (42 U.S.C. 196d(jj)) (as added by section 401) for such costs.(b)Services describedThe services described in this subsection are the following:(1)Home health care services authorized under paragraph (7) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)).(2)Personal care services authorized under paragraph (24) of such section.(3)PACE services authorized under paragraph (26) of such section.(4)Home and community-based services authorized under subsections (b), (c), (i), (j), and (k) of section 1915 of such Act (42 U.S.C. 1396n), such services authorized under a waiver under section 1115 of such Act (42 U.S.C. 1315), and such services provided through coverage authorized under section 1937 of such Act (42 U.S.C. 1396u–7).(5)Case management services authorized under section 1905(a)(19) of the Social Security Act (42 U.S.C. 1396d(a)(19)) and section 1915(g) of such Act (42 U.S.C. 1396n(g)).(6)Rehabilitative services, including those related to behavioral health, described in section 1905(a)(13) of such Act (42 U.S.C. 1396d(a)(13)).(7)Such other services specified by the Secretary of Health and Human Services. 308.Delayed enforcement for government-funded programs(a)In generalNotwithstanding any other provision of this Act, the Secretary shall delay all enforcement relating to the provisions of this Act, or the amendments made by this Act, with respect to a Federal, State, or local governmental agency, or an entity operating under a grant, contract, or other agreement for such agency until the day that is 2 years after the date of enactment of this Act.(b)Extension optionThe Secretary may extend the 2-year delay period in enforcement under subsection (a) with respect to a Federal, State, or local governmental agency, or an entity operating under a grant, contract, or other agreement for such agency for an additional 1-year period, if, through a process established by the Secretary, the Secretary determines the delay appropriate. In applying the preceding sentence, a delay in issuing the regulations required under section 307 shall be deemed a reason to extend the delayed enforcement period.(c)Delay of enforcement through civil actions by domestic workers providing services funded under MedicaidNo action may be brought under section 118(a)(3) against a domestic work hiring entity that receives payment under a State Medicaid plan or waiver under title XIX of the Social Security Act for providing any services described in section 307(b), until on or after the date that is 2 years after the date of enactment of this Act. IVFunding401.Temporary increase in the Federal medical assistance percentage for Medicaid-funded services provided by domestic workers(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (b), by striking and (ii) and inserting (ii), and (jj); and(2)by adding at the end the following new subsection:(jj)Increased FMAP for medical assistance for services provided by domestic workers(1)Amount of increase(A)In generalNotwithstanding subsection (b), with respect to amounts expended by a State for medical assistance described in paragraph (2) that is provided by a personal care aide or assistant during a quarter within the twenty-quarter period beginning with the first quarter that begins after the date of enactment of this subsection, the Federal medical assistance percentage for the State and the quarter that applies to such expenditures shall, after application of any increase to the Federal medical assistance percentage for the State and quarter, if applicable, under subsection (y), (z), (aa), or (ii) of this section, section 1915(k), section 6008 of the Families First Coronavirus Response Act, section 9817 of the American Rescue Plan Act, or any other provision of law, be increased by 4 percentage points (not to exceed 100 percent). (B)Disregard from territorial payment capsAny payment made to Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa for expenditures on medical assistance that are subject to the Federal medical assistance percentage increase specified under subparagraph (A) shall not be taken into account for purposes of applying payment limits under subsections (f) and (g) of section 1108. (2)Medical assistance describedThe medical assistance described in this paragraph is the following:(A)Home health care services authorized under paragraph (7) of subsection (a).(B)Personal care services authorized under paragraph (24) of such subsection.(C)PACE services authorized under paragraph (26) of such subsection.(D)Home and community-based services authorized under subsections (b), (c), (i), (j), and (k) of section 1915, such services authorized under a waiver under section 1115, and such services provided through coverage authorized under section 1937.(E)Case management services authorized under subsection (a)(19) and section 1915(g).(F)Rehabilitative services, including those related to behavioral health, described in subsection (a)(13).(G)Such other services specified by the Secretary. (3)Maintenance of effort requirementA State may not receive the increase described in paragraph (1) with respect to a quarter if the eligibility standards, methodologies, or procedures applicable to the provision of medical assistance described in paragraph (2) under the State plan (or waiver of such plan) are more restrictive during such quarter than the eligibility standards, methodologies, or procedures, respectively, applicable to the provision of such assistance under such plan (or waiver) as in effect on the date of enactment of this subsection.(4)Personal care aide or assistant definedIn this subsection, the term personal care aide or assistant has the meaning given that term in section 3(b)(11) of the Domestic Workers Bill of Rights Act and includes any individual who provides medical assistance described in paragraph (2) for compensation..(b)Application to CHIPSection 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new paragraph:(5)Child health assistance provided by domestic workers(A)In generalNotwithstanding paragraph (1) and subsection (b), the Secretary shall pay to each State with a plan approved under this title, from its allotment under section 2104, an amount, for each quarter within the twenty-quarter period beginning with the first quarter that begins after the date of enactment of this paragraph, equal to the enhanced FMAP, increased by 4 percentage points (not to exceed 100 percent) of expenditures in the quarter for child health assistance and pregnancy-related assistance described in subparagraph (B) that are provided under the plan for targeted low-income children and targeted low-income women.(B)Child health assistance and pregnancy-related assistance describedThe child health assistance and pregnancy-related assistance described in this subparagraph are the following:(i)Home and community-based health care services and related supportive services under paragraph (14) of section 2110 (other than training for family members, and minor modifications to the home).(ii)Rehabilitative services under paragraph (24) of section 2110..402.Process for determining an increased FMAP to ensure a robust homecare workforce under Medicaid(a)Data collectionThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation (referred to in this section as ASPE), shall enter into arrangements with States to collect State Medicaid program data on the personal care aide or assistant workforce. The data collected under such arrangements shall include the following:(1)Rates of retention and turnover of personal care aide or assistants by program type and State.(2)Causes of such turnover.(3)Numbers and types of personal care aide or assistants impacted by this Act and the amendments made by this Act, including, but not limited to, with respect to—(A)personal care aide or assistants providing services to individuals who are enrolled in a State Medicaid program, including, in the case of individuals enrolled under a waiver of such program, the types of waivers involved; and(B)personal care aide or assistants providing services to individuals who are not enrolled in a State Medicaid program.(4)Wages earned by personal care aide or assistants in each State.(5)Variations in wages across types of employers of personal care aide or assistants.(6)Any other such data as ASPE determines relevant to studying how to improve the recruitment and retention of the personal care aide or assistant workforce.(b)Proposed FMAP increase(1)In generalBased on the data collected under arrangements entered into under subsection (a), ASPE shall determine a proposed increased FMAP for amounts expended by a State for medical assistance described in section 1905(jj)(2) of the Social Security Act (42 U.S.C. 1396d(jj)(2)) (as added by section 401) under the State Medicaid program that is provided by a personal care aide or assistant.(2)RequirementsThe proposed increased FMAP shall be designed to do the following:(A)Provide adequate reimbursement under State Medicaid programs for increased costs for Federal, State, and local changes in wages and benefits for personal care aide or assistants as a result of this Act and the amendments made by this Act.(B)Improve the rates of retention and recruitment of personal care aide or assistants.(C)Ensure the independence and integration of individuals with disabilities who rely on personal care aide or assistants.(3)ConsultationIn determining such proposed increased FMAP, ASPE shall consult with the Domestic Worker Wage and Standards Board and shall provide that Board with the opportunity to make formal written comments on ASPE's final proposed increased FMAP before the report required under subsection (c) is submitted to Congress.(c)Report(1)DeadlineNot later than 1 year after the date of enactment of this Act, ASPE shall submit a report to Congress that includes the following:(A)The proposed increased FMAP determined by ASPE.(B)An explanation of the benefits of using the proposed increased FMAP calculation for—(i)the personal care aide or assistant workforce; and(ii)elderly individuals and individuals with disabilities who are provided medical assistance described in section 1905(jj)(2) of the Social Security Act (42 U.S.C. 1396d(jj)(2)) (as added by section 401) by a personal care aide or assistant, as well as to family caregivers.(C)The written comments, if any, submitted by the Domestic Worker Wage and Standards Board to ASPE prior to the submission of the report.(D)Suggestions for how States and the Federal Government can improve the process of obtaining timely, uniform data under State Medicaid programs regarding the personal care aide or assistant workforce.(E)Methods of ensuring parity in wages and working conditions of domestic workers covered under this bill and workers performing substantially similar Medicaid funded occupations such as in congregate settings. (2)Optional addendumNot later than 90 days after the report required under paragraph (1) is submitted to Congress, the Domestic Worker Wage and Standards Board may submit an addendum to the report to Congress that contains the Board’s views regarding the proposed increased FMAP and report submitted by ASPE.(d)DefinitionsIn this section:(1)Personal care aide or assistantThe term personal care aide or assistant has the meaning given that term in section 1905(jj)(4) of the Social Security Act (42 U.S.C. 1396d(jj)(4)).(2)FMAPThe term FMAP means the Federal medical assistance percentage, as defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as determined without regard to this section.(3)StateThe term State has the meaning given that term in section 1101 of the Social Security Act (42 U.S.C. 1301) for purposes of title XIX of that Act.(4)State Medicaid programThe term State Medicaid program means, with respect to a State, the program for medical assistance carried out by a State under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any waiver of that plan.403.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, and the amendments made by this Act, such sums as may be necessary. VSeverability501.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision or amendment to any person or circumstance, is held to be invalid, the remainder of this Act, or an amendment made by this Act, or the application of such provision or amendment to other persons or circumstances, shall not be affected. 